       Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 1 of 44



Mark J. Geragos
California State Bar #108325
GERAGOS & GERAGOS
644 S. Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 625-3900
Facsimile: (213) 625-1600

Jon D. Williams (8318)
9 Exchange Place, Suite 600
Salt Lake City, UT 84111
Telephone: (801) 746-1460
Facsimile: (801) 998-8077

Attorneys for Lev Aslan Dermen

                        IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,                        DEFENDANT'S AMENDED
                                                  OBJECTIONS TO THE
               Plaintiff,                         GOVERNMENT’S EXHIBIT LIST

       vs.                                        Case No. 2:18-CR-00365-JNP-BW

                                                  Honorable Jill N. Parrish
 LEV ASLAN DERMEN,

               Defendant.

         Defendant, Lev Aslan Dermen, by and through counsel, submits the following amended
objections to the government’s trial exhibit list. Defendant reserves his right to amend and
modify objections during oral argument at the final pretrial conference and subject to the
presentation of the government’s case-in-chief.

 Exhibit        Title or Description                                    Objection
 1-1            SUMMARY OF 39 CLAIMS FOR REFUND FILED WITH              n/o [indicating ‘no objection’]
                THE IRS ON BEHALF OF WRE AND UFS
 1-2            SUMMARY OF TREASURY CHECKS ISSUED TO WRE                n/o
 1-3            SUMMARY OF 39 CLAIMS FOR REFUNDS PREPARED               n/o
                FOR WRE AND UFS BY THINKTRADE


                                                                                                 1
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 2 of 44



1-4           SUMMARY OF WRE, CATAN, AND SCM FINANCIAL     n/o
              TRANSACTIONS AUG 2013-MAR 2014
1-5           SUMMARY OF WRE OUTGOING WIRE TRANSFER        n/o
              REQUESTS TO CATAN
1-6           SUMMARY OF WRE, CATAN, AND SCM FINANCIAL     n/o
              TRANSACTIONS SEP-OCT 2014
1-7           SUMMARY OF WRE, CATAN, AND SCM FINANCIAL     n/o
              TRANSACTIONS APRIL 2015
1-8           SUMMARY OF WRE, CATAN, AND SCM FINANCIAL     n/o
              TRANSACTIONS NOV 2015-JAN 2016
1-9           SUMMARY OF WRE, UFS, XENA, AND UNION FUELS   n/o
              FINANCIAL TRANSACTIONS NOV 2015-JUNE 2016
1-10          FLOW OF FUNDS MARCH 16 THRU MAY 27, 2015     Argumentative; Improper 1006
                                                           summary; Prejudicial hearsay.
                                                           Defendant does not object to
                                                           the authenticity or foundation
                                                           of the records (i.e. bank &
                                                           business records) the “flow of
                                                           fund” diagrams are based on,
                                                           therefore the objection does
                                                           not necessitate a custodian of
                                                           record. The objection is limited
                                                           to the argumentative and
                                                           prejudicial nature of the actual
                                                           “flow of fund” diagrams.
1-11          SUMMARY OF BANK RECORDS                      n/o
2-1           SUMMARY OF FINANCIAL TRANSACTIONS RELATING   Argumentative; Improper 1006
              TO LEV DERMEN                                summary; Prejudicial hearsay
2-2           FUNDS TRANSFERRED TO AND FROM WASHAKIE       Authenticity, Foundation
              AND SBK HOLDINGS USA, INC.
2-3           SUMMARY OF INTERNATIONAL WIRE TRANSFERS      n/o
2-4           SUMMARY OF FUNDS TRANSFERRED TO AN           Reserve objection.
              ACCOUNT IN THE NAME OF JACOB KINGSTON IN
              TURKEY
2-5           FLOW OF FUNDS RE PURCHASE OF 2010 BUGATTI    Argumentative; Improper 1006
              VEYRON                                       summary; Prejudicial hearsay
2-6           15.11.13 AMEX CENTURION CARD STATEMENT RE    n/o
              NEW CREDIT CARD FOR ISAIAH KINGSTON, JACOB
              KINGSTON, AND LEVON TERMENDZHYAN
2-7           FLOW OF FUNDS RE TERMENDZHYAN-KORKMAZ        Argumentative; Improper 1006
              JOINT BANK ACCOUNT                           summary; Prejudicial hearsay
2-8           SUMMARY OF 2018 WIRE TRANSFERS TO TURKEY     n/o



                                                                                    2
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 3 of 44



2-9           SIGNATURE CARD FOR SPEEDY LION RENEWABLE          n/o
              FUEL INVESTMENTS ACCOUNT #0399
2-10          TRANSLATED BANK STATEMENTS OF $20M WIRE           Reserve objection.
              FROM YILMAZ TO GT ENERGY, LLC
3-1           FLOW OF FUNDS RE $11.2 MILLION LOAN TO            Argumentative; Improper 1006
              ZUBAIR KAZI                                       summary; Prejudicial hearsay
3-2           14.06.04 $1,000,000 TRANSFER FROM KAZI MGMT       n/o
              ST. CROIX TO NOIL ENERGY GROUP BOA #3784
3-3           15.02.20 $210,000 WIRE FROM KAZI TO PILLAR LAW    n/o
              TRUST
3-4           15.03.16 $70,000 WIRE FROM KAZI TO PILLAR LAW     n/o
              TRUST
3-5           15.04.15 $70,000 WIRE FROM KAZI TO PILLAR LAW     n/o
              TRUST
3-6           15.04.23 $1,000,000 WITHDRAWAL FROM KAZI          n/o
              MGMT ST. CROIX
3-7           10.03.16 BUGATTI CERTIFICATE OF VEHICLE ORIGIN,   n/o
              BILL OF SALE AND TRANSPORT INVOICE
3-8           13.07.03 PASSPORT STAMP                           n/o
3-9           SUMMARIES OF TRANSACTIONS WITH NOIL-              Argumentative; Improper 1006
              VISCON-WRE                                        Summary; Prejudicial hearsay;
                                                                Foundation
3-10          13.06.21 WRE TRANSFERS $11,226,211.21 TO          n/o
              MCDONALD HOPKINS TRUST ACCOUNT
3-11          13.07.01 LIENS                                    n/o
3-12          13.08.27 SIGNATURE CARD (ZUBAIR KAZI AND          n/o
              LEVON TERMENDZHYAN)
3-13          13.10.01 OCTOBER 1, 2013 AND OCTOBER 3, 2013      n/o
              DEPOSIT OF $2,000,000
3-14          14.06.04 JUNE 4, 2014 WITHDRAWAL OF               n/o
              $1,000,000
3-15          14.06.04 DEPOSIT OF $1,000,000 TO NOIL ENERGY     n/o
              ACCOUNT
3-16          14.06.04 SIGNATURE CARD FOR NOIL ENERGY           n/o
              ACCOUNT
3-17          15.04.23 APRIL 23, 2015 WITHDRAWAL OF             n/o
              $1,000,000
3-18          15.04.23 APRIL 23, 2015 DEPOSIT OF $1,000,000     n/o
              (SBK ACCOUNT)
3-19          15.04.20 SIGNATURE CARD FOR SBK ACCOUNT           n/o
3-20          14.06.25 NOTICE OF DEFAULT                        n/o



                                                                                       3
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 4 of 44



3-21          14.08.15 COMPLAINT IN ZUBAIR KAZI V. WASHAKIE   n/o
              RENEWABLE ENERGY ET AL.
3-22          15.02.02 SECURITY AGREEMENT BETWEEN KAZI        n/o
              FOODS, INC AND SBK HOLDINGS USA
3-23          15.02.02 PROMISSORY NOTE BY KAZI FOODS, INC     n/o
              FOR $12 MILLION TO SBK HOLDINGS USA
3-24          15.02.04 CONFIDENTIAL SETTLEMENT AND            n/o
              GENERAL RELEASE AGREEMENT
3-25          15.02.06 SUBSTITUTION OF TRUSTEE AND            n/o
              RECONVEYANCE DEED BACK TO ZUBAIR KAZI
3-26          15.03.31 EMAIL FROM STEVE POLUDNIAK TO          Hearsay
              EDGAR SARGSYAN ASKING TO UNDERSTAND
              RELATIONSHIP BETWEEN LIONS AND SBK
3-28          15.02.20 SUMMARY OF PAYMENTS TO PILLAR LAW      n/o
              TRUST AND SBK HOLDINGS - TOTAL $1,330,000
3-29          BANK RECORDS OF PAYMENTS TO PILLAR LAW          n/o
              TRUST ACCOUNT (SBK HOLDING USA)
3-30          17.07.14 LIONS AVIATION, LLC COMPLAINT          n/o
3-31          14.10.03 EMAIL EXCHANGE REGARDING POTENTIAL     Hearsay
              SETTLEMENT AND CONVERSATION BETWEEN JOK
              LEVON AND KAZI
4-1           12.03.24 PHOTOGRAPH OF LEV DERMEN AND           Relevance, Cumulative, Unduly
              JOSEPH FURANDO (MIAMI, FLORIDA)                 Prejudicial
4-2           12.03.29 PHOTOGRAPH OF LEV DERMEN AND           Relevance, Cumulative, Unduly
              JACOB KINGSTON (LOS ANGELES, CALIFORNIA)        Prejudicial
4-3           12.05.08 EMAIL TO KATIRINA TRACY ATTACHING      Hearsay
              CARAVAN CONTRACT
4-4           12.06.08 EMAIL TO KATIRINA TRACY ATTACHING      Hearsay
              CARAVAN CONTRACT
4-5           12.05.17 INVOICE FROM SUNBELT AG SUPPLY TO      n/o
              WASHAKIE
4-7           12.06.20 EMAIL FROM JACOB KINGSTON TO           n/o
              KATIRINA TRACY RE INVOICES
4-8           12.06.20 EMAIL FROM JACOB KINGSTON TO           n/o
              KATIRINA TRACY ATTACHING MODIFIED INVOICE
4-9           12.06.20 EMAIL FROM KATIRINA TRACY TO           n/o
              HILDAGO ATTACHING INVOICES FOR 6 RAILCARS
4-10          12.07.11 EMAIL FROM JACOB KINGSTON TO           n/o
              KATIRINA TRACY RE TEST RESULTS
4-12          UFS INVOICES TO NOIL ENERGY AND BILLS OF        n/o
              LADING
5-1           SUMMARY OF PRODUCT PURCHASED FOR                n/o
              WESTWAY TERMINAL TANKS


                                                                                     4
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 5 of 44



5-2           MAPS OF WESTWAY AND STOLTHAVEN                 No objection to
              [DEMONSTRATIVE]                                authenticity/foundation of the
                                                             map itself. Defense reserves
                                                             objection with respect to
                                                             superimposed images on the
                                                             map, conditioned on witness
                                                             testimony laying a foundation,
                                                             and establishing relevance.
5-3           CYCLE TRANSACTION ANALYSIS [DEMONSTRATIVE]     Authenticity, Foundation,
                                                             Relevance.
5-4           SUMMARY OF B99 BIODIESEL ACROSS PANAMA         FRE 403, relevance, causes
                                                             confusion to the jury.
5-5           SUMMARY OF B99 BIODIESEL ACROSS PANAMA         FRE 403, relevance, causes
              SUMMARY (WITH SOURCES CITED)                   confusion to the jury.
5-6           11.08.27 EMAIL FROM DERYL LEON TO JACOB        n/o
              KINGSTON RE THURS. MEETING TO DISCUSS
              BIODIESEL OFFER
5-7           11.09.21 EMAIL FROM ANN JONES TO DERYL LEON    Hearsay
              ATTACHING B99 INVOICE FROM GENUINE BIO FUEL
5-8           11.09.21 EMAIL FROM DERYL LEON TO RACHEL       n/o
              KINGSTON ATTACHING INVOICE FOR B99 FROM
              SCM
5-9           11.09.21 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
              LEON RE CHANGING INVOICE TO UCO
5-10          11.09.21 EMAIL FROM DERYL LEON TO RACHEL       n/o
              KINGSTON ATTACHING INVOICE CHANGED TO UCO
5-11          11.09.21 EMAIL FROM DERYL LEON TO RACHEL       n/on
              KINGSTON RE LEAVING NO TRACE
5-12          12.02.03 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
              LEON ATTACHING PANAMA CHECKLIST
5-13          12.02.05 EMAIL FROM JACOB KINGSTON TO DERYL    n/o
              LEON EXPLAINING CHECKLIST
5-14          12.02.14 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
              LEON PROVIDING FLOW CHART
5-15          12.02.17 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
              LEON PROVIDING PROJECT NUMBERS FOR INDIA
              PANAMA AND ARKANSAS
5-16          12.02.21 INVOICE 288 FROM PINNACLE BIOFUELS    n/o
              TO UFS FOR 6584 GALLONS OF B99
5-17          12.02.23 EMAIL FROM SASSER TO DERYL LEON RE    Hearsay
              MSC MASTER BOL, 8 CONTAINERS UVO, INCLUDING
              FSCU3685237 FROM FLORIDA TO PANAMA




                                                                                     5
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 6 of 44



5-18       12.03.12 EMAIL FROM FANNY FABREGA TO DERYL     Hearsay
           LEON RE MAP AND PANAMA LOGISTICS
5-19       12.03.14 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
           LEON RE JACOB AND I AGREED TO $1.55 PER
           GALLON
5-20       12.03.16 EMAIL FROM DERYL LEON TO RAUL         n/o
           LEDESMA RE FIRST 10 TO ARRIVE IN CALI
5-21       12.03.19 EMAIL FROM DERYL LEON TO RACHEL       n/o
           KINGSTON AND LOUIS RE TITAN DRESS CODE
5-22       12.03.20 EMAIL FROM DERYL LEON TO RACHEL       n/o
           KINGSTON AND ISAIAH KINGSTON WITH ATTACHED
           CYTEK F INVOICES
5-23       12.03.20 EMAIL FROM DERYL LEON TO RACHEL       n/o
           KINGSTON RE ACTUAL CURRENT INVOICES
5-24       12.03.21 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
           LEON AND LOUIS RE TITAN DRESS
5-25       12.03.23 EMAIL FROM FABREGA TO DERYL LEON RE   Hearsay
           ROMETO BOL FCZ-12-0137 FOR CYTEK, SHIPPING
           FROM BALBOA, PANAMA TO LONG BEACH,
5-26       12.03.24 EMAIL CHAIN WITH DERYL LEON, RACHEL   n/o
           KINGSTON, JACOB KINGSTON, AND ISAIAH
           KINGSTON RE PANAMA INVOICES
5-27       12.03.26 INVOICE 12009018 FROM UFS TO SCM      n/o
           FOR 6584 GALLONS OF B99
5-28       12.04.25 EMAIL FROM LOUIS TO RACHEL KINGSTON   Hearsay
           AND TITO RE EMPTY CONTAINERS AT TITAN
5-29       12.05.21 EMAIL FROM JACOB KINGSTON TO DERYL    n/o
           LEON RE PRODUCT TO DAYTON
5-30       12.05.21 EMAIL FROM JACOB KINGSTON TO DERYL    n/o
           LEON RE MAKING UP ZIP CODE
5-31       12.05.24 EMAIL FROM HIGHER GROUND ENERGY       Hearsay
           TO DERYL LEON RE INVOICE FOR UPCOMING 16
           LOADS
5-32       12.05.26 EMAIL FROM DERYL LEON TO HIGHER       n/o
           GROUND ENERGY RE DELIVERY ADDRESS
5-33       12.06.18 EMAIL FROM KRISTIN (HIGHER GROUND     Hearsay
           ENERGY) TO DERYL LEON RE INVOICE 364 FOR B99
           WITH ATTACHED INVOICE
5-34       12.06.18 EMAIL FROM DERYL LEON TO RACHEL       n/o
           KINGSTON RE UPDATED UCO INVOICE
5-35       12.10.17 EMAIL FROM JACOB KINGSTON TO GREG     n/o
           PERRIN, PHILIP CAHIL, JUSTIN DIVIS AND DERYL
           LEON RE FEEDSTOCK


                                                                         6
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 7 of 44



5-36       12.10.24 EMAIL FROM PHILIP CAHILL TO DERYL      Hearsay
           LEON FOR 750,000 GALLONS OF B99
5-37       12.11.08 EMAIL FROM RACHEL KINGSTON TO DERYL    Hearsay
           LEON AND JACOB KINGSTON RE CHANGING
           INVOICE FOR DOMINICAN REPUBLC MATERIAL
5-38       12.11.09 EMAIL FROM DERYL LEON TO RACHEL        n/o
           KINGSTON AND JACOB KINGSTON RE INVOICE FOR
           DOMINICAN REPUBLIC MATERIAL
5-39       12.11.27 EMAIL FROM GREG PERRIN TO DERYL        n/o
           LEON RE ADDRESS FOR DELIVERY
5-40       13.04.06 ISAIAH KINGSTON CHAT WITH DERYL LEON   Exhibit includes 37 pages of
           RE WIRE TRANSFERS                               text messages between Isaiah
                                                           Kingson and Deryl Leon.
                                                           Defendant reserves right to
                                                           object upon the government
                                                           identifying the specific text
                                                           messages it intends to admit.
                                                           Defendant does not object to
                                                           authenticity / foundation on
                                                           data retrieval grounds.
5-41       13.04.11 EMAIL FROM DERYL LEON TO ISAIAH        n/o
           KINGSTON RE FWD UPDATED INVOICES, WITH
           ATTACHMENTS
5-42       13.05.28 EMAIL FROM DERYL LEON TO ISAIAH        n/o
           KINGSTON RE SKYPE FROM VENEZUELA
5-43       13.06.03 FOUR F INVOICES FROM SITE 5 BOX 43     n/o
           LOG 107
5-44       13.07.25 EMAIL FROM DERYL LEON TO STEVEN P      n/o
           AND BRIAN K AT WESTWAY ATTACHING PICTURE
           OF LAMBORGHINI
5-45       13.07.26 EMAIL FROM DERYL LEON TO FLOYD WEST    n/o
           RE LOCAL HOUSTON MOVES
5-46       13.07.28 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
           KINGSTON AND DERYL LEON RE FWD CONTRACT 7-
           26 WITH ATTACHMENT
5-47       13.07.29 EMAIL FROM DERYL LEON TO JACOB         n/o
           KINGSTON AND SALLY KINGSTON STATING LYMAN
           AND MINDY ARE ASKING WAY TOO MANY
           QUESTIONS WTH
5-48       13.07.29 EMAIL FROM SALLY TO DERYL LEON WITH    Hearsay
           ATTACHED WRE INVOICE BILLING SCM FOR B99.9
           BACKDATED TO MAY 1, 2013




                                                                                  7
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 8 of 44



5-49       13.07.29 EMAIL FROM JACOB KINGSTON TO BRENT    n/o
           WHELLER, DERYL LEON, AND SALLY KINGSTON RE
           CORRESPONDENCE ONLY THROUGH LEON AND
           SALLY
5-50       13.07.29 JACOB KINGSTON EMAIL TO WESTWAY       n/o
           STATING LYMAN AND MANDY ARE NO LONGER ON
           THE PROJECT
5-51       13.08.02 EMAIL FROM DERYL LEON TO SALLY        n/o
           KINGSTON AND JACOB KINGSTON RE INVOICE
           SPREADSHEET WITH ATTACHMENT
5-52       13.08.12 EMAIL FROM DERYL LEON TO RALPH JOEL   n/o
           RE 12,000 TONS TO MELONES PANAMA
5-53       13.09.01 EMAIL FROM ISAIAH KINGSTON TO DERYL   n/o
           LEON RE HON CHI
5-54       13.11.08 TRUE UP SPREADSHEET FROM SITE 5 BOX   Authenticity and foundation as
           46 LOG 110                                     to the data contained within
                                                          the spreadsheet as well as the
                                                          handwritten “Termendzhyan”
                                                          on page two of the document;
                                                          FRE 403, relevance, causes
                                                          confusion to the jury.
5-55       13.11.27 TEXT CHAT BETWEEN DERYL LEON AND      Exhibit includes 12 pages of
           ISAIAH KINGSTON TO 14.01.06                    text messages between Isaiah
                                                          Kingson and Deryl Leon.
                                                          Defendant reserves its right to
                                                          make specific objections upon
                                                          the government identifying the
                                                          specific text messages it
                                                          intends to admit from the
                                                          string and the basis for
                                                          admission. Defendant does not
                                                          object to authenticity /
                                                          foundation on data retrieval
                                                          grounds.
5-56       13.12.06 EMAIL FROM DERYL LEON TO MICHEL       n/o
           ARELLINI RE “BYE BYE DC-10” WITH ATTACHMENT
5-57       13.12.06 EMAIL FROM DERYL LEON TO DERYL LEON   n/o
           ATTACHING SALES 3.XLS SPREADSHEET
5-58       13.12.07 TRUE-UP SPREADSHEET RE WESTWAY        Duplicate of 5-54. Same
           PROJECT                                        objection.
5-59       12.15.13 THROUGH 04.10.15 TEXT CHAT JACOB      Defense objects on foundation
           KINGSTON AND DERYL LEON                        & authenticity to the extent
                                                          that this exhibit appears to



                                                                                  8
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 9 of 44



                                                          have significant time gaps
                                                          between text messages that
                                                          may indicate faulty data
                                                          retrieval.
5-60       13.12.18 EMAIL FROM ELIZABETH KINGSTON TO      Hearsay
           DERYL LEON RE RAILCARS FROM WESTWAY WITH
           ATTACHMENT
5-61       13.12.26 EMAIL FROM SCM WITH ATTACHED SCM      Hearsay
           INVOICES RE USED COOKING OIL SOLD TO WRE
5-62       14.02.10 EMAIL FROM DERYL LEON TO RACHEL       n/o
           KINGSTON RE INVENTORY
5-63       14.02.11 EMAIL FROM DERYL LEON RE SALES        n/o
           ATTACHING SPREADSHEET
5-64       14.05.23 EMAIL FROM DERYL LEON TO ULISES       n/o
           BALBIN RE NEED INVOICES
5-65       14.06.18 SCM SENDS INVOICE TO WRE FOR UCO      Hearsay
5-66       15.04.28 EMAIL FROM DERYL LEON TO DERYL LEON   n/o
           RE CHASE BIODIESEL
5-67       16.02.17 RACHEL KINGSTON LEAVES VOICE MAIL     Hearsay
           VIA SKYPE
5-68       16.02.26 TEXTS FROM JACOB KINGSTON TO DERYL    n/o
           LEON RE HOTEL IN MEXICO
5-69       16.03.10 EMAIL FROM RACHEL KINGSTON TO DERYL   Hearsay
           LEON RE GOOD VIDEO
5-70       PHOTO OF DERYL LEON AND JACOB KINGSTON AND     n/o
           JET
5-71       PHOTO OF DERYL LEON AND LEV DERMEN’S CARS      Relevance, Cumulative, Unduly
                                                          Prejudicial
5-72       PHOTO OF DERYL LEON AND LUDACRIS               Relevance, Cumulative, Unduly
                                                          Prejudicial
5-73       PHOTO OF DERYL LEON’S CARS                     Relevance, Cumulative, Unduly
                                                          Prejudicial
5-74       PHOTO OF ROLEX NEW SWIMPRUF                    Relevance, Cumulative, Unduly
                                                          Prejudicial
5-75       PHOTO OF CHEM 300                              Relevance, Cumulative
5-76       PHOTO OF CHEM 300                              Relevance, Cumulative
5-77       PHOTO OF CHEM 300                              Relevance, Cumulative
5-78       14.03.17 TEXT MESSAGES BETWEEN JACOB           Cumulative; this string of text
           KINGSTON AND DERYL LEON                        messages between Jacob
                                                          Kingston and Deryl Leon
                                                          establishes a “trip to Houston,”



                                                                                   9
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 10 of 44



                                                         in 2014. Defendant anticipates
                                                         that the fact that a trip to
                                                         Houston occurred will be
                                                         established through witness
                                                         testimony. The text messages
                                                         are cumulative, a waste of
                                                         time, and are unduly prejudicial
                                                         to the defendant.
5-79       12.02.28 EMAIL FROM DERYL LEON TO RACHEL      n/o
           KINGSTON RE DOCUMENTATION DEADLINE
5-80       13.02.12 EMAIL FROM SCM TO RACHEL KINGSTON,   Hearsay
           AMANDA P ATTACHING PACKING LIST FOR 25
           CONTAINERS
5-81       14.02.28 TEXT MESSAGES BETWEEN JACOB          Defendant reserves objections
           KINGSTON AND DERYL LEON                       (i.e. hearsay; relevance;
                                                         cumulative evidence;
                                                         prejudice) subject to the
                                                         specific text messages the
                                                         government intends to use
                                                         from the document and the
                                                         basis for their admission.
5-82       PHOTO OF SAFE                                 Relevance, Cumulative, Unduly
                                                         Prejudicial
5-83       PHOTO OF CHROME LAMBORGHINI                   Relevance, Cumulative, Unduly
                                                         Prejudicial
5-84       PHOTO OF CORVETTE                             Relevance, Cumulative, Unduly
                                                         Prejudicial
5-85       14.10.12 TEXT MESSAGES BETWEEN JACOB          Defendant reserves objections
           KINGSTON AND DERYL LEON                       (i.e. hearsay; relevance;
                                                         cumulative evidence;
                                                         prejudice) subject to the
                                                         specific text messages the
                                                         government intends to use
                                                         from the document and the
                                                         basis for their admission.
5-86       14.10.19 TEXT MESSAGES BETWEEN JACOB          Defendant reserves objections
           KINGSTON AND DERYL LEON                       (i.e. hearsay; relevance;
                                                         cumulative evidence;
                                                         prejudice) subject to the
                                                         specific text messages the
                                                         government intends to use
                                                         from the document and the
                                                         basis for their admission.



                                                                                10
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 11 of 44



5-87          14.11.20 TEXT MESSAGES BETWEEN JACOB            Defendant reserves objections
              KINGSTON AND DERYL LEON                         (i.e. hearsay; relevance;
                                                              cumulative evidence;
                                                              prejudice) subject to the
                                                              specific text messages the
                                                              government intends to use
                                                              from the document and the
                                                              basis for their admission.
5-88          15.01.22 TEXT MESSAGES BETWEEN JACOB            Defendant reserves objections
              KINGSTON AND DERYL LEON                         (i.e. hearsay; relevance;
                                                              cumulative evidence;
                                                              prejudice) subject to the
                                                              specific text messages the
                                                              government intends to use
                                                              from the document and the
                                                              basis for their admission.
6-1           11.12.29 NOIL INVOICE                           n/o
6-2           12.01.02 EMAIL FROM NIRAJ SHARMA TO JACOB       Hearsay
              KINGSTON RE 21 CONTAINERS FROM WRE
6-3           12.01.13 WRE APPLICATION FOR CALIFORNIA LCFS-   n/o
              INCL. NOIL CONTRACT
6-4           12.03.09 EMAIL FROM JACOB KINGSTON TO           n/o
              RACHEL KINGSTON RE ROYAL ENERGY PROJECT -
              ADD RINS AND $1.50 FOR TAX CREDIT
6-5           12.02.05 EMAIL FROM JACOB KINGSTON TO DERYL     n/o
              LEON EXPLAINING CHECKLIST
6-6           12.04.30 EMAIL FROM JUSTIN DIVIS TO JACOB       Hearsay
              KINGSTON AND ISAIAH KINGSTON RE NOIL OPEN
              BALANCES
6-7.1         12.08.06 EMAIL FROM DANIEL MCDYRE TO JACOB      n/o
              KINGSTON RE FW GEORGE’S PASSPORT
6-7.2         12.08.09 AFFIDAVIT SIGNED BY GEORGE             Hearsay; relevance, unduly
              TERMENDZHYAN FROM 3 SITE 7 BOX 14 LOG 16        prejudicial
6-7.3         12.08.10 EMAIL FROM DANIEL MCDYRE TO JACOB      n/o
              KINGSTON RE TRACKING NUMBER FOR SINGAPORE
6-7.4         13.06.07 EMAIL FROM JOK TO DERYL RE FW          n/o
              STATEMENT OF ACCOUNTS FOR THE TWO BVI
              COMPANIES, WITH ATTACHMENTS
6-8           12.04.03 TITAN RECORDS FOR 040312-4             n/o
6-9           12.09.25 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
              KINGSTON AND AMY PETERSON RE INV #S 2537
              AND 2538



                                                                                    11
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 12 of 44



6-10       PAGES 10-12 FROM UFS #3850 CHECKS (2012)       n/o
6-10.1     12.05.11 EMAIL FROM RACHEL KINGSTON TO         Hearsay
           LIONTANKLINES@YAHOO.COM,
           ISAIAH KINGSTON, AND MILES STEPHENS RE RIN
           INVOICE

6-10.2     12.07.18 EMAIL FROM ISAIAH KINGSTON TO MILES   n/o
           STEPHENS, ISAIAH KINGSTON, RACHEL KINGSTON
           RE INVOICE FOR RIN SALE
6-11       12.08.28 FROM MILES STEPHENS TO DANIEL         Hearsay
           MCDYRE RE RIN TRANSACTIONS FOR CURRENT
           CONTRACTS
6-12       12.09.20 EMAIL FROM RACHEL KINGSTON TO         Hearsay
           ISAIAH KINGSTON RE 9-20-12 SALES SUMMARY
6-13       12.10.25 EMAIL FROM DANIEL MCDYRE TO JACOB     n/o
           KINGSTON RE BIO DIESEL BOARD - AUDIT
6-14       12.05.02 UNITED FUEL SUPPLY AND NOIL           n/o
           CONTRACT
6-15       12.10.01 INVOICE 7729 FROM MORRISSEY OIL TO    n/o
           SCM FOR B99
6-16       12.10.24 EMAIL FROM PHILLIP CAHILL TO ISAIAH   Hearsay
           KINGSTON AND JACOB KINGSTON RE SCM BIO FUEL
           CONTRACTS, WITH ATTACHMENTS
6-17       12.10.25 EMAIL FROM PHILLIP CAHILL TO JACOB    Hearsay
           KINGSTON RE BIO FUEL CONTRACTS
6-18.1     12.11.02 EMAIL FROM JACOB KINGSTON TO GREG     n/o
           PERRIN, ISAIAH KINGSTON, CAHILL AND JUSTIN
           DIVIS RE ALTERING CONTRACT
6-18.2     12.11.02 FEEDSTOCK PURCHASE AGREEMENT WITH     n/o
           COA
6-18.3     13.01.29 EMAIL FROM AMDNA P TO JUSTIN DIVIS    Hearsay
           AND ISAIAH KINGSTON RE UPDATED MORRISSEY
           CONTRACT
6-19       UNITED FUEL SUPPLY INVOICES TO NOIL AND BOLs   n/o
6-20       13.02.19 EMAIL FROM AMY PETERSON TO JACOB      Hearsay
           KINGSTON RE BELIZE BANKING APPLICATION FOR
           LIONS GAMING
6-21       EXAMPLE OF UFS SALES TO NOIL (MAY 2012)        Hearsay
6-22       13.03.12 EMAIL FROM JACOB KINGSTON TO          n/o
           RACHEL KINGSTON RE STATEMENT FROM NOIL




                                                                          12
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 13 of 44



6-23       13.01.05 EMAIL FROM JACOB KINGSTON TO PHILIP     n/o
           CAHILL, RACHEL KINGSTON AND ISAIAH KINGSTON
           RE MORRISSEY BIO
6-24       13.02.13 EMAIL FROM JACOB KINGSTON TO PHILIP     n/o
           CAHILL ET AL. RE NEW COMPANY - BIO CONTRACTS
6-25       13.05.17 JACOB KINGSTON LETTER TO JOSHUA         n/o
           WALLACE RE PAYING NOIL THE $675,000 OWED TO
           WRE
6-26       13.05.02 CAHILL LETTER TO JOSH WALLACE RE        Hearsay
           PAYING NOIL ENERGY GROUP
6-27       13.07.17 EMAIL FROM MORRISSEY OIL TO JACOB       Hearsay pending ruling on
           KINGSTON RE JACOB KINGSTON AND LEV DERMEN        Defendant’s Motion for
           MEETING WITH JUSTIN DIVIS                        Reconsideration re Brendan
                                                            Morrissey testimony.
6-28       13.12.01 ASSIGNMENT OF INTEREST IN JSK LEASING   Hearsay
           BETWEEN JACOB KINGSTON AND LEV DERMEN
6-29       18.01.03 ACCOUNT QUICKREPORT FOR PERRIN -        n/o
           MORRISEY OIL
6-30       WRE $1,324,670 CHECK PAYABLE TO NOIL ENERGY      n/o
           GROUP
6-31       13.06.05 CHECK FROM JACOB KINGSTON TO NOIL       n/o
           FOR $3,000,000
6-32       13.06.07 EMAIL FROM JACOB KINGSTON TO DERYL      n/o
           LEON RE FW STATEMENT OF ACCOUNTS FOR THE
           TWO BVI COMPANIES, WITH ATTACHMENTS
6-33       13.07.28 EMAIL FROM JACOB KINGSTON TO ISAIAH     Authenticity, Foundation
           KINGSTON AND DERYL LEON RE ATTACHED WRE
           CONTRACT 072613
6-34       13.07.23 EMAIL FROM CHARLES HERMAN TO JACOB      n/o
           KINGSTON RE PURCHASE OF BUGATTI CAR FOR
           LEVON TERMENDZHYAN
6-35       13.09.09 ISAIAH KINGSTON EMAIL TO JACOB          n/o
           KINGSTON RE WIRE PROOFS
6-37.1     13.09.19 PHOTOGRAPH OF TRIP TO GREECE            Relevance
6-37.2     13.09.19 PHOTOGRAPH OF LADIES ON TRIP TO         Relevance
           GREECE
6-37.3     13.09.19 PHOTOGRAPH OF MIRA                      Relevance
6-37.4     SCREENSHOT OF METADATA FOR 09.19.13              Relevance
           PHOTOGRAPHS IN GREECE.
6-38       13.09.23 EMAIL FROM SALLY KINGSTON TO JACOB      Hearsay
           KINGSTON RE POTENTIAL 3PM IRS MEETING




                                                                                  13
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 14 of 44



6-39       13.09.23 PARTNERSHIP AGREEMENT BETWEEN          n/o
           KOMAK AND WRE
6-40       13.11.12 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
           KINGSTON RE PAYMENT DETAILS FOR SBK HOLDING
6-41       13.12.05 EMAIL FROM LAD TO JACOB KINGSTON RE    Relevance / Cumulative
           AIRLINE RESERVATION TO TURKEY
6-42       14.02.12 EMAIL FROM JACOB KINGSTON TO BARAN     n/o
           KORKMAZ RE CERTIFICATE OF EXISTENCE
6-43       14.03.12 EMAIL FROM UMUT UYGUN TO JACOB         n/o
           KINGSTON RE $10,000,000 TRANSFER TO TURKEY IN
           ACCOUNT OPENED IN JACOB KINGSTON’S NAME
6-44.1     14.03.16 PHOTOGRAPH OF BUGATTI AND FERRARI      Relevance, Cumulative Unduly
                                                           Prejudicial
6-44.2     14.03.16 PHOTOGRAPH OF JACOB KINGSTON AND       Relevance, Cumulative Unduly
           LEV DERMEN                                      Prejudicial
6-44.3     14.03.17 PHOTO OF JACOB KINGSTON, LEV           Relevance, Cumulative Unduly
           DERMEN, PLANE AND GOLD FERRARI EN ROUTE LA      Prejudicial
           TO HOUSTON
6-44.4     14.03.17 PHOTOGRAPH OF JACOB KINGSTON AND       Relevance, Cumulative Unduly
           LEV DERMEN JET AND FERRARI ON WAY TO            Prejudicial
           HOUSTON
6-44.5     14.04.11 PHOTO OF GOLD CAR                      Relevance, Cumulative Unduly
                                                           Prejudicial
6-45.1     14.03.28 EMAIL FROM UMUT UYGUN TO JACOB         n/o
           KINGSTON AND BARAN KORKMAZ ATTACHING
           SETAPP ASSETS
6-45.2     DEEDS ATTACHED TO 03.28.14 EMAIL                n/o
6-46       14.06.09 EMAIL FROM JACOB KINGSTON TO           n/o
           WILLIAM ROOZ, ISAIAH KINGSTON, RACHEL
           KINGSTON AND SHIMON KATZ RE CALL
6-47       14.09.11 EMAIL FROM JACOB KINGSTON TO UMUT      n/o
           UYGUN RE WIRE INSTRUCTIONS FORM FOR
           INTERNATIONAL INCOMING WIRES
6-47.1     14.09.13 EMAILS BETWEEN JACOB KINGSTON AND      n/o
           UMUT UYGUN RE YOUR INVESTMENT
6-47.2     14.11.14 JACOB KINGSTON EMAIL TO SBK RE         n/o
           TURKEY
6-48       14.10.20 EMAIL FROM DANIEL MCDYRE TO JACOB      n/o
           KINGSTON RE WRE DOCS FOR NOIL LOI TO TURKEY
6-49       13.08.16 JOINT VENTURE AGREEMENT BETWEEN        n/o
           NOIL AND WRE
6-50       MANILA FOLDER 2014 8849 FROM SITE 7 BOX 14      Authenticity, Foundation;
           LOG 16                                          Hearsay; Relevance


                                                                                 14
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 15 of 44



6-51       15.04.29 TEXT MESSAGES BETWEEN JACOB             Defendant reserves objections
           KINGSTON AND ISAIAH KINGSTON                     (i.e. hearsay; relevance;
                                                            cumulative evidence;
                                                            prejudice) subject to the
                                                            specific text messages the
                                                            government intends to use
                                                            from the document and the
                                                            basis for their admission.
6-53       15.04.29 TEXT MESSAGES BETWEEN JACOB             Foundation as to
           KINGSTON AND BARAN KORKMAZ (905323332720)        sender/recipient of messages;
                                                            Defendant reserves objections
                                                            (i.e. hearsay; relevance;
                                                            cumulative evidence;
                                                            prejudice) subject to the
                                                            specific text messages the
                                                            government intends to use
                                                            from the document and the
                                                            basis for their admission. [Re 6-
                                                            53 through 6.53.10]
6-53.1     13.12.29 JOK TEXTS (MONEY) WITH
           905323332720_BARAN
6-53.2     14.01.09 JOK TEXTS (SERVUS) WITH
           905323332720_BARAN
6-53.3     14.02.10 JOK TEXTS (ASLAN, CAMERA) WITH
           905323332720_BARAN
6-53.4     14.03.04 JOK TEXTS (BANK, LEVON) WITH
           905323332720_BARAN
6-53.5     14.06.25 JOK TEXTS (NEED $10 MILLION) WITH
           905323332720_BARAN
6-54       15.04.29 TEXT MESSAGES BETWEEN JACOB
           KINGSTON AND BARAN KORKMAZ (905327883998)
           (TRANSLATED)
6-54.1     14.09.10 JOK TEXTS (PROBLEM NO MONEY) WITH
           BARAN
6-54.3     14.09.11 JOK TEXTS (LOT $50 MILLION) WITH
           BARAN
6-54.4     14.09.18 JOK TEXTS (DONT WORRY) WITH BARAN
6-54.5     14.10.07 JOK TEXTS (SORRY) WITH BARAN
6-54.6     14.11.15 JOK TEXTS (PAY NOW) WITH BARAN
6-54.7     14.12.06 JOK TEXTS (SELLING SETAPP) WITH BARAN
6-54.8     14.12.10 JOK TEXTS ($643M) WITH BARAN



                                                                                    15
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 16 of 44



6-54.9     14.12.18 JOK TEXTS (MUSTAFA, NEED PAID) WITH
           BARAN
6-54.10    15.04.01 JOK TEXTS (MONEY IN MAY) WITH BARAN
6-55       15.04.29 TEXT MESSAGES BETWEEN JACOB           Foundation as to
           KINGSTON AND BARAN KORKMAZ (905323332720)      sender/recipient of messages;
           (TRANSLATED)                                   Defendant reserves objections
                                                          (i.e. hearsay; relevance;
                                                          cumulative evidence;
                                                          prejudice) subject to the
                                                          specific text messages the
                                                          government intends to use
                                                          from the document and the
                                                          basis for their admission.
6-57       17.03.11 TEXT MESSAGES BETWEEN JACOB           Foundation as to
           KINGSTON AND SANTIAGO GARCIA RE (MR L)         sender/recipient of messages;
                                                          Defendant reserves objections
                                                          (i.e. hearsay; relevance;
                                                          cumulative evidence;
                                                          prejudice) subject to the
                                                          specific text messages the
                                                          government intends to use
                                                          from the document and the
                                                          basis for their admission.
6-57.1     SCREENSHOT OF LEVON TEXTS WITH JACOB           Foundation as to
           KINGSTON, SENT TO SANTIAGO GARCIA              sender/recipient of messages;
                                                          Rule of Completeness
6-58       17.03.24 TEXT MESSAGES BETWEEN JACOB           Foundation as to
           KINGSTON AND SANTIAGO GARCIA RE FELIX          sender/recipient of messages.
           CISNEROS (FELIX CISNEROS)
6-58.2     15.02.21 PHOTOGRAPH OF BLACK NARDIN AND        Foundation as to
           CASH FROM TEXT MESSAGES BETWEEN JACOB          sender/recipient of messages;
           KINGSTON AND SANTIAGO GARCIA                   relevance.
6-60       15.04.29 TEXT MESSAGES BETWEEN JACOB           Foundation as to
           KINGSTON AND JOHN SALDIVAR                     sender/recipient of messages.
6-61       15.04.29 TEXT MESSAGES BETWEEN JACOB           Defendant reserves objections
           KINGSTON AND ZUBAIR KAZI                       (i.e. hearsay; relevance;
                                                          cumulative evidence;
                                                          prejudice) subject to the
                                                          specific text messages the
                                                          government intends to use
                                                          from the document and the
                                                          basis for their admission



                                                                                16
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 17 of 44



6-62       15.04.29 TEXT MESSAGES BETWEEN JACOB            Foundation as to
           KINGSTON AND LEVON TERMENDZHYAN                 sender/recipient of messages;
                                                           Defendant reserves objections
                                                           (i.e. hearsay; relevance;
                                                           cumulative evidence;
                                                           prejudice) subject to the
                                                           specific text messages the
                                                           government intends to use
                                                           from the document and the
                                                           basis for their admission. [Re
                                                           6-62 through 6-62.22.2]
6-62.1     15.04.29 TEXT MESSAGES BETWEEN JACOB
           KINGSTON AND LEVON TERMENDZHYAN
           (TRANSLATED)
6-62.2     13.12.17 JOK TEXTS (LA TIMES) WITH LEVON
6-62.2.1   93.03.04 LA TIMES ARTICLE - IRS AGENTS ARREST   Unduly prejudicial; irrelevant;
           FOUR IN FUEL TAX FRAUD RING                     best evidence rule. The article
                                                           itself is not included in the
                                                           original text message
                                                           exchange.
6-62.3     14.01.14 JOK TEXTS (LASVEGAS,DOGA) WITH LEVON
6-62.4     14.01.25 JOK TEXTS (KUALA LUMPUR) WITH LEVON
6-62.5     14.01.27 JOK TEXTS (UNCLE) WITH LEVON
6-62.6     14.02.19 JOK TEXTS (NARDIN) WITH LEVON
6-62.7     14.03.05 JOK TEXTS (VAT) WITH LEVON
6-62.7.1   14.03.05 $483,000 VAT WIRE ADVICE
6-62.8     14.03.17 JOK TEXTS (UFS, YIDA) WITH LEVON
6-62.9     14.04.02 JOK TEXTS (CARS) WITH LEVON
6-62.10    14.04.18 JOK TEXTS (CAHILL, KAZI) WITH LEVON
6-62.11    14.05.10 JOK TEXTS (UFS, HOUSE)WITH LEVON
6-62.12    14.06.21 JOK TEXTS (WORRY) WITH LEVON
6-62.13    14.07.03 JOK TEXTS (FEDERAL PROSECUTOR CY
           CASTLE) WITH LEVON
6-62.14    14.08.04 JOK TEXTS (TURKEY) WITH LEVON
6-62.15    14.09.05 JOK TEXTS (100 MORE) WITH LEVON
6-62.16    14.12.10 JOK TEXTS (SETAPP) WITH LEVON



                                                                                  17
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 18 of 44



6-62.17     14.11.05 JOK TEXTS (KAREN VOYTEK) WITH LEVON
6-62.18     15.01.30 JOK TEXTS (THESE DAYS) WITH LEVON
6-62.19     15.01.15 JOK TEXTS (BRAD DENNIS) WITH LEVON
6-62.20     15.04.10 JOK TEXTS (BELIZE) WITH LEVON
6-62.21     15.04.25 JOK TEXTS (SETAPP.BELIZE) WITH LEVON
6-62.22     15.03.04 JPG PIC OF VERSAL WIRE INSTRUCTIONS IN
            TEXT MESSAGES
6-62.22.1   15.03.04 PDF PIC OF VERSAL WIRE INSTRUCTIONS
            IN TEXT MESSAGES
6-62.22.2   15.03.04 JOK TEXTS (VERSAL) FROM LEVON
6-63        18.08.23 TEXT MESSAGES BETWEEN JACOB              Foundation as to
            KINGSTON AND LEVON TERMENDZHYAN                   sender/recipient of messages
6-64        18.08.23 JACOB KINGSTON PHONE WHATSAPP            Foundation as to
            MESSAGES WITH LEVON TERMENDZYAN                   sender/recipient of messages
6-64.1      SUMMARY OF WHATSAPP TEXT MESSAGES                 Foundation as to
            BETWEEN JACOB KINGSTON AND LEVON                  sender/recipient of messages;
            TERMENDZHYAN (WITH EMOJIS)
6-65        18.08.23 JACOB KINGSTON PHONE WHATSAPP            Foundation as to
            MESSAGES WITH BARAN KORKMAZ (TRANSLATED)          sender/recipient of messages;
6-65.1      SUMMARY OF WHATSAPP TEXT MESSAGES                 Foundation as to
            BETWEEN JACOB KINGSTON AND BARAN KORKMAZ          sender/recipient of messages;
            (WITH EMOJIS AND SELECT ATTACHMENTS)
6-66        15.04.29 JACOB KINGSTON TEXT MESSAGES WITH        Foundation as to
            UMUT UYGUN (TRANSLATED)                           sender/recipient of messages;
6-66.1      13.12.31 JOK TEXTS (WIRE CONFIRM) WITH UMUT.      Foundation as to
                                                              sender/recipient of messages;
6-66.2      14.03.12 JOK TEXTS (CV) WITH UMUT                 Foundation as to
                                                              sender/recipient of messages;
6-66.3      RESERVED                                          N/A
6-66.4      14.03.31 JOK TEXTS (CONFERNCE, TRANSFER) WITH     Foundation as to
            UMUT                                              sender/recipient of messages;
6-66.5      14.05.26 JOK TEXTS (LC, WIFE) WITH UMUT           Foundation as to
                                                              sender/recipient of messages;
6-66.6      14.05.27 JOK TEXTS (NEED $10 MILLION) WITH        Foundation as to
            UMUT                                              sender/recipient of messages;
6-66.7      14.06.30 JOK TEXTS (BANK DOCS) WITH UMUT          Foundation as to
                                                              sender/recipient of messages;
6-66.8      14.07.22 JOK TEXTS (BDDK) WITH UMUT               Foundation as to
                                                              sender/recipient of messages;



                                                                                    18
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 19 of 44



6-66.9     14.08.31 JOK TEXTS (SWITZ) WITH UMUT           Foundation as to
                                                          sender/recipient of messages;
6-66.10    14.09.05 PHOTO OF BANK STATEMENT SENT BY       Foundation as to
           UMUT UYGUN TO JACOB KINGSTON                   sender/recipient of messages;
6-66.11    14.09.11 JOK TEXTS (MONEY) WITH UMUT           Foundation as to
                                                          sender/recipient of messages;
6-66.12    15.01.15 JOK TEXTS (DENNIS) WITH UMUT          Foundation as to
                                                          sender/recipient of messages;
6-73       RACHEL KINGSTON EMAIL TO JACOB KINGSTON RE     Hearsay
           CASH SHEET SENT TO ISAIAH KINGSTON WITH
           ATTACHMENT (METADATA)
6-74       15.06.01 JACOB KINGSTON EMAIL TO ISANNE        n/o
           S.A.R.L. BANK IN LUXEMBOURG RE SBK HOLDINGS
           INVESTMENTS IN HOTEL AND BIOPHARMA
           COMPANY
6-76       15.10.01 EMAIL FROM ISAIAH KINGSTON TO JACOB   n/o
           KINGSTON RE MONEY SENT WITH ATTACHED
           SPREADSHEET
6-79       15.10.13 EMAIL FROM                            Hearsay
           NOILENERGYGROUPINC@YAHOO.COM TO RACHEL
           KINGSTON AND ZARA ABELYAN RE INVOICES FOR
           VISCON FUEL ADDITIVE 10-15

6-80       16.01.13 ADDITIONAL PROTOCOL TO THE            Authenticity, Foundation,
           PARTNERSHIP AGREEMENT BETWEEN KOMAK AND        Hearsay, Relevance, Rule of
           WRE                                            Completeness.
6-81       18.04.15 GUARANTY OF PURCHASE ORDER, SIGNED    n/o
           BY JACOB KINGSTON
6-82       18.04.15 SETTLEMENT AGREEMENT AND MUTUAL       n/o
           RELEASE BETWEEN VISCON AND THE WRE PARTIES
6-83       14.01.21 ATTACHMENT TO MCDYRE EMAIL RATIO      n/o
           AND BLENDING PROCESS FOR USING VISCON
6-84       2015 ISANNE S.A.R.L. GARANTI BANK STATEMENTS   Foundation; Rule of
                                                          Completeness
6-85       14.08.19 DECLARATION OF JACOB KINGSTON         n/o
6-86       14.08.19 DECLARATION OF LEVON TERMENDZHYAN     n/o
6-87       18.05.16 DECLARATION OF LEVON TERMENDZHYAN     n/o
6-88       PHOTO OF DERYL LEON AND JACOB KINGSTON AND     Relevance, unduly prejudicial
           JET
6-89       16.09.09 TURKEY PRESS RELEASE ISPAT-SBK-       Hearsay, relevance, unduly
           HOLDING                                        prejudicial



                                                                                 19
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 20 of 44



6-90       PHOTOS OF HUNGTINGTON BEACH HOUSE FROM           Relevance, hearsay
           ZILLOW
6-94       14.01.01 JACOB KINGSTON GARANTI BANK             n/o
           STATEMENT (TRANSLATED) 01.01.2014 - 12.31.2014
6-94.1     14.01.01 JACOB KINGSTON GARANTI BANK             n/o
           STATEMENT 01.01.2014 - 12.31.2014
6-95       14.01.13 CERTIFICATES OF SHARES - LEVON          n/o
           TERMENDZHYAN AND JACOB KINGSTON
6-96       14.09.10 CERTIFICATES OF SHARES - LEVON          n/o
           TERMENDZHYAN 100%
6-99       19.08.14 ARTICLE RE QUEEN ANNE (TRANSLATED)      Relevance, Unduly Prejudicial
6-100      SUMMARY OF STAMPS AND VISAS IN JACOB             n/o
           KINGSTON’S PASSPORT
6-100.1    DRAFT SUMMARY OF JACOB KINGSTONS PASSPORT        n/o
           AND AMEX TRAVEL RECORDS
6-100.2    DRAFT SUMMARY OF LEVON TERMENDZHYAN AND          n/o
           JACOB KINGSTON TRAVEL TO BELIZE AND TURKEY
6-100.3    DRAFT SUMMARY OF JACOB KINGSTON’S TRAVEL         Hearsay
           RELATED TO LEVON TERMENDZHYAN
6-100.4    DRAFT SUMMARY OF AMEX RECORDS RELATING TO        Hearsay, Foundation
           LEVON TERMENDZHYAN
6-101      17.10.17 DECLARATION OF LEVON                    Irrelevant; prejudicial.
           TERMENDZHYAIN IN SUPPORT OF OPPOSITION TO
           MOTION TO COMPEL DEPOSITION
6-102      14.01.13 MINUTES OF THE ORGANIZATIONAL           Hearsay
           MEETINGS OF DIRECTORS OF SBK HOLDINGS
6-103      14.05.28 POWER OF ATTORNEY – SBK HOLDINGS        n/o
           USA - NOTARIZED WITH APOSTILE
6-104      14.01.23 STATEMENT OF INFORMATION – SBK          n/o
           HOLDINGS, INC. – FILED
6-105      14.09.11 STATEMENT OF INFORMATION – SBK          n/o
           HOLDINGS USA INC. - CONFORMED
6-106      14.06.10 EMAIL FROM JACOB KINGSTON TO ISAIAH     n/o
           KINGSTON AND SCOTT SCHWENDIMAN RE CASH
           FLOW
6-120      17.05.17 PHOTOGRAPH OF ERDOGAN SHAKING           Reserve objection.
           HANDS WITH JACOB KINGSTON

6-121      17.09.20 PHOTOGRAPH OF BARAN KORKMAZ AND         Reserve objection.
           ERDOGAN AT EWI
6-122      17.09.21 PHOTOGRAPH OF ERDOGAN AT EWI            Reserve objection.
           RECEIVING AWARD



                                                                                       20
  Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 21 of 44



6-123     17.09.21 PHOTOGRAPH OF ERDOGAN AT EWI        Reserve objection.
6-124     17.09.21 PHOTOGRAPH OF BARAN KORKMAZ AT      Reserve objection.
          TABLE AT EWI CLOSE TO ERDOGAN
6-125     17.09.26 PHOTOGRAPH OF BARAN KORKMAZ,        Reserve objection.
          JACOB KINGSTON, CAGLAR SENDIL, AND ERDOGAN
6-130     18.04.26 PHOTOGRAPH OF RIVERVIEW OF          Irrelevant
          BOSPHORUS AND BRIDGE
6-131     18.04.28 PHOTOGRAPH OF BOAT ON THE           Irrelevant
          BOSPHORUS
6-133     18.05.08 PHOTOGRAPH OF LAMBORGHINI AND       Irrelevant, cumulative, unduly
          FERRARI                                      prejudicial
6-135     18.06.30 PHOTOGRAPH OF JACOB KINGSTON AT     Irrelevant, Unduly Prejudicial
          WEDDING OF ANNE
          TERMENDZHYAN


6-136     13.10.11 VIDEO OF BUGATTI AND LAMBORGHINI    Irrelevant, cumulative, unduly
          STREET RACING                                prejudicial
6-137     13.10.11 VIDEO OF BUGATTI AND LAMBORGHINI    Irrelevant, cumulative, unduly
          STREET RACING                                prejudicial
6-139     18.08.06 PHOTOGRAPH OF WIRE CONFIRM OF       n/o
          $100K TO STONE
6-140     18.08.15 PHOTOGRAPH OF WIRE CONFIRM OF       n/o
          $1.2M TO BLANE
6-141     18.08.09 PHOTOGRAPH OF BLANE WIRE            n/o
          INSTRUCTIONS
6-150     18.05.26 PHOTOGRAPH OF THE CHROME LAMBO      Irrelevant, cumulative, unduly
                                                       prejudicial
6-160     PHOTOGRAPH OF QUEEN ANNE                     Irrelevant, unduly prejudicial
6-161     PHOTOGRAPH OF QUEEN ANNE (NAME)              Irrelevant, unduly prejudicial
6-162     PHOTOGRAPH OF QUEEN ANNE (AT NIGHT)          Irrelevant, unduly prejudicial
6-163     PHOTOGRAPH OF QUEEN ANNE (INTERIOR)          Irrelevant, unduly prejudicial
6-164     PHOTOGRAPH OF QUEEN ANNE (DECK)              Irrelevant, unduly prejudicial
6-165     PHOTOGRAPH OF QUEEN ANNE (INTERIOR)          Irrelevant, unduly prejudicial
6-166     PHOTOGRAPH OF QUEEN ANNE (DECK)              Irrelevant, unduly prejudicial
6-167     PHOTOGRAPH OF QUEEN ANNE (INTERIOR)          Irrelevant, unduly prejudicial
6-168     14.08.11 PIC OF JACOB KINGSTON AND LEV       Irrelevant, unduly prejudicial
          DERMEN AT SBK TURKEY
6-169     14.01.18 VIDEO TOUR OF UFS TURKEY OFFICES    Irrelevant, unduly prejudicial


                                                                               21
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 22 of 44



6-169.1    REPORT OF DATE OF VIDEO OF TOUR FROM JACOB      Irrelevant, unduly prejudicial
           KINGSTON PHONE
6-169.2    SIDE BY SIDE TRANSCRIPT OF UFS TURKEY OFFICES
           [3 PAGES]
6-170      18.07.18 VIDEO OF MEETING AT US EMBASSY         Irrelevant
           BUDAPEST
6-171      18.08.14 VIDEO OF JACOB KINGSTON UNDER          Irrelevant
           INFLUENCE
6-171.1    REPORT OF DATE OF VIDEO FROM JACOB              Irrelevant
           KINGSTON PHONE
6-173      14.01.03 PHOTOGRAPH OF LEV DERMAN, JACOB        Irrelevant, unduly prejudicial
           KINGSTON AND SALLY KINGSTON IN LAS VEGAS
6-173.1    14.01.03 PHOTOGRAPH OF LEV DERMEN AND           Irrelevant, unduly prejudicial
           JACOB KINGSTON
6-174      14.01.07 PHOTOGRAPH OF IRS LETTER APPROVING     Hearsay
           UFS
6-175      14.01.13 PHOTOGRAPH OF JACOB KINGSTON AND       Irrelevant, unduly prejudicial
           LEV DERMEN ON BOAT IN LOS ANGELES
6-176      14.01.14 PHOTOGRAPH OF WIRE CONFIRMATION        Authenticity, Foundation,
           TO DOGA DOGAN                                   Completeness
6-177      14.02.19 PHOTOGRAPH OF NARDIN WATCH FOR         Irrelevant, unduly prejudicial
           $137,000
6-178      14.02.26 PHOTOGRAPH OF JACOB KINGSTON AND       n/o
           BARAN KORKMAZ
6-179      14.03.08 PHOTOGRAPH OF LEV DERMEN AND           Irrelevant, unduly prejudicial
           MURAT BILICAN AT OFFICE
6-180      14.03.16 VIDEO OF LEV DERMEN AND THE            Irrelevant, unduly prejudicial
           BUGATTI
6-181      14.04.23 VIDEO OF JACOB KINGSTON IN HOTEL       Irrelevant
           ROOM
6-182      PHOTOGRAPH OF POSSIBLE HOUSE FOR GEORGE         Irrelevant, unduly prejudicial
           TERMENDZHYAN
6-183      14.04.11 PHOTOGRAPH OF JACOB KINGSTON           n/o
           HOME AND CARS
6-185      14.11.07 EMAIL FROM JACOB KINGSTON TO UMUT      Hearsay; irrelevant, unduly
           UYGUN RE FORBES TURKEY                          prejudicial
6-186      14.04.28 PHOTOGRAPH OF JUSTIN DIVIS AND PHIL    Irrelevant
           CAHILL
6-187      RESERVED                                        n/o
6-188      14.03.17 PHOTOGRAPH OF YIDA WIRE                n/o
           INSTRUCTIONS
6-189      CHRISTMAS PHOTOGRAPH OF LEV DERMEN AND          Irrelevant
           CHILDREN


                                                                                   22
  Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 23 of 44



6-190     15.01.07 PHOTOGRAPH OF GJ SUBPOENA FOR          n/o
          HIGHER GROUND
6-191     15.04.18 PHOTOGRAPH OF SBK PLANE               Irrelevant, Unduly Prejudicial
6-192     14.01.17 PHOTOGRAPH OF UFS TURKEY SIGN         n/o
6-193     14.01.21 PHOTOGRAPH OF JACOB KINGSTON           n/o
          SETAPP BUSINESS CARD
6-194     15.04.27 PHOTOGRAPH OF ISANNE WIRE              n/o
          INSTRUCTIONS
6-195     15.04.03 PHOTOGRAPH OF WRE DEBT SUMMARY         n/o
          03.20.15
6-196     15.05.23 PHOTOGRAPH OF KINGSTON FAMILY AND      Irrelevant, Unduly Prejudicial
          LEV DERMEN ON BOAT IN TURKEY
6-197     PHOTOGRAPH OF LEV DERMEN, JACOB KINGSTON,       Irrelevant, Unduly Prejudicial
          SALLY KINGSTON, AND CRAB
6-198     15.04.26 PHOTOGRAPH OF SETAPP WIRE              n/o
          INSTRUCTIONS ON PHONE
6-199     15.04.27 PHOTOGRAPH OF $15M WIRE TO SETAPP     n/o
6-200     WAYBACK MACHINE SCREENSHOT OF SBK TURKEY      Authenticity, Foundation
          WEBSITE
6-201     15.03.27 PHOTOGRAPH OF 15.03.27 UFS LETTER RE n/o
          EPA SETTLEMENT
6-202     15.03.16 PHOTOGRAPH OF TWO IRS CHECKS         n/o
6-203     14.04.18 PHOTOGRAPH OF JACOB KINGSTON AND       n/o
          BARAN KORKMAZ AT WRE TURKEY SETAPP
6-204     14.04.18 PHOTOGRAPH OF APARTMENT               n/o
6-205     14.06.28 PHOTOGRAPH OF WRE GJ SUBPOENA         n/o
6-206     RESERVED                                        n/o
6-207     15.04.26 PHOTOGRAPH OF FLIP PHONE WITH          Foundation, Completeness
          KOMAK WIRE INFO
6-208     14.01.04 PHOTOGRAPH OF LEV DERMEN TAKING        Irrelevant, Unduly Prejudicial
          PHOTOGRAPH OF WRENOIL CIGAR BOX
6-209     14.01.04 PHOTOGRAPH OF WRENOIL CIGAR BOX       Irrelevant, Unduly Prejudicial
6-210     SBK HOLDINGS MISSION AND VALUES STATEMENT      Irrelevant
6-220     18.03.01 POWER OF ATTORNEY BY JACOB             n/o
          KINGSTON
6-221     16.04.12 AUDIT RECONCILIATION LETTER TO JOK    n/o
6-222     15.06.16 MEGA VARLEK BOARD OF DIRECTORS         n/o
          MEETING RESOLUTION ATTACHING
          CONFIDENIALITY AGREEMENT


                                                                                  23
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 24 of 44



6-223         2015 INTEREST BEARING INTRAGROUP LOAN          n/o
              AGREEMENT BETWEEN SBK HOLDING AND WRE
6-224         13.05.26 TRAVELOCITY FLIGHT CONFIRMATION FOR   n/o
              JOK, DERYL AND SALLY MIAMI-CARACAS
6-225         16.01.13 ADDITIONAL PROTOCAL KOMAK             Foundation; Hearsay; Rule of
              AGREEMENT KORKMAZ PRODUCTION 4                 Complete; Insufficient
                                                             evidence
6-226         VISCON INT’L – WASHAKIE AGREEMENT              n/o
6-227         16.08.15 LOAN AGREEMENT WRE AND SBK            n/o
              KORKMAZ PRODUCTION 4 [PAGES 13 TO 19]
6-228         RESERVED                                       N/A
6-229         RESERVED                                       N/A
6-230         RECORDS FROM TURKEY                            Authenticity, Foundation;
                                                             Hearsay
7-1           TEXT MESSAGES BETWEEN JACOB KINGSTON AND       n/o
              ISAIAH KINGSTON
7-1.1         PHOTO OF UFS TURKEY SIGN                       n/o
7-1.2         PHOTO OF SETAPP BUSINESS CARD                  n/o
7-1.3         PHOTO OF GOLD FERRARI                          Irrelevant, Cumulative, Unduly
                                                             Prejudicial
7-1.4         PHOTO SETAP SWIFT CODE                         n/o
7-1.5         PICTURE OF ISANNE SARL SWIFT CODE              n/o
7-1.6         PHOTO OF DEBT SUMMARY SCHEDULE                 n/o
7-1.7         PHOTO OF WIRE REQUEST TO SETAP                 n/o
7-1.8         VERSAL WIRE INSTRUCTIONS                       n/o
7-1.9         YIDA INTERNATIONAL WIRE INSTRUCTION            n/o
7-1.10        PHOTO OF WIRE TRANSFER TO SBK                  n/o
7-1.11        SUBPOENA TO HIGHER GROUND                      n/o
7-2           WHATSAPP MESSAGES BETWEEN JACOB KINGSTON       Defendant reserves his right to
              AND ISAIAH KINGSTON                            make objections based on the
                                                             specific text messages the
                                                             government intends to admit
                                                             and the basis for admission.
7-2.1         PHOTOGRAPH OF WIRING INSTRUCTIONS TO           n/o
              STONE ISI YALITIM SANAYI VE TICARET
7-2.2         PHOTOGRAPH OF WIRE CONFIRMATION TO STONE       n/o
              ISI YALITIM SANAYI VE TICARET



                                                                                    24
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 25 of 44



7-2.3         PHOTOGRAPH OF WIRE CONFIRMATION TO STONE       n/o
              ISI YALITIM SANAYI VE TICARET
7-2.4         SCREENSHOT OF ADVERTISEMENT FOR SALE OF        Irrelevant, cumulative
              LAMBORGHINI AND FERRARI
7-2.5         PHOTOGRAPH OF WIRE CONFIRMATION TO STONE       n/o
              ISI YALITIM SANAYI VE TICARET
7-2.6         PHOTOGRAPH OF WIRE CONFIRMATION TO STONE       n/o
              ISI YALITIM SANAYI VE TICARET
7-2.7         PHOTOGRAPH OF WIRE INSTRUCTIONS TO BLANE       n/o
              TEKNOLOJI
7-2.8         PHOTOGRAPH OF WIRE CONFIRMATION TO BLANE       n/o
              TEKNOLOJI
7-2.9         PHOTOGRAPH OF WIRE CONFIRMATION TO BLANE       n/o
              TEKNOLOJI
7-2.10        PHOTOGRAPH OF WIRE CONFIRMATION TO BLANE       n/o
              TEKNOLOJI


7-3           13.03.08 CHATS BETWEEN ISAIAH KINGSTON AND     Defendant reserves its right to
              JACOB KINGSTON                                 make objections based on the
                                                             specific text messages the
                                                             government intends to admit
                                                             and the basis for admission.
7-7           13.07.17 CHATS BETWEEN ISAIAH KINGSTON AND     Foundation as to the
              TONY CHAPA                                     sender/recipient of the
                                                             messages.
7-8           TRUE UP SPREADSHEET FROM SITE 5 BOX 46 LOG     Authenticity and foundation as
              110                                            to the data contained within
                                                             the spreadsheet as well as the
                                                             handwritten “Termendzhyan”
                                                             on page two of the document;
                                                             FRE 403, relevance, causes
                                                             confusion to the jury.
7-10          12.10.24 EMAIL FROM PHIL CAHILL TO ISAIAH      Hearsay
              KINGSTON RE BIO FUEL CONTRACTS, WITH B99
              CONTRACT
7-11          13.01.05 EMAIL FROM JACOB KINGSTON TO PHIL     n/o
              CAHILL, RACHEL KINGSTON AND ISAIAH KINGSTSON
              RE MORRISSEY BIO
7-12          13.02.13 EMAIL FROM JACOB KINGSTON TO PHILIP   n/o
              CAHILL ET AL. RE NEW COMPANY - BIO CONTRACTS
7-13          13.03.28 EMAIL FROM JUSTIN DIVIS TO ISAIAH     Hearsay
              KINGSTON RE ALTERING INVOICE



                                                                                      25
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 26 of 44



7-14          13.03.28 EMAIL FROM JUSTIN DIVIS TO ISAIAH      Hearsay
              KINGSTON ATTACHING ALTERED INVOICE
7-20          12.09.20 EMAIL FROM RACHEL KINGSTON TO          Hearsay
              ISAIAH KINGSTON RE ATTACHED 9-20-12 SALES
              SUMMARY
7-21          12.09.25 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
              KINGSTON AND AMY PETERSON RE INV #S 2537
              AND 2538
7-22          13.11.12 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
              KINGSTON RE PAYMENT DETAILS FOR SBK HOLDING
7-23          15.05.25 EMAIL FROM RACHEL KINGSTON TO          Hearsay
              ISAIAH KINGSTON RE CASH SUMMARIES
7-24          15.05.25 RACHEL KINGSTON EMAIL TO ISAIAH        Hearsay
              KINGSTON RE CASH SUMMARIES WITH ATTACHED
              SPREADSHEET (METADATA)
7-25          15.10.01 EMAIL FROM ISAIAH KINGSTON TO JACOB    n/o
              KINGSTON RE MONEY SENT WITH ATTACHED
              SPREADSHEET
7-26          15.11.18 EMAIL FROM AMEX TO ISAIAH KINGSTON     Hearsay
              RE UPDATING CARD TO INCLUDE LEVON
              TERMENDZHYAN
7-27          14.03.12 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
              KINGSTON RE BANK AND ASSET MGMT CO.
7-28          14.09.11 EMAIL FROM JACOB KINGSTON TO BARAN     n/o
              KORKMAZ AND UMUT UYGUN RE WIRE
              INSTRUCTIONS
7-29          14.03.23 EMAIL FROM JACOB KINGSTON TO ISAIAH    n/o
              KINGSTON RE PAYMENT SETUP
7-30          15.12.09 $200,000 WELLS FARGO WITHDRAWAL        n/o
              SLIP SIGNED BY ISAIAH KINGSTON
8-1           FLOW OF FUNDS – PURCHASE OF 2072 EAST CREEK     Argumentative; Improper 1006
              ROAD                                            summary; Prejudicial hearsay
8-2           13.08.02 $675,034 WIRE FROM WRE TO MERIDIAN     n/o
              TITLE
8-3           MERIDIAN TITLE RECORDS                          n/o
8-4           13.08.05 $3,160,000 WIRE FROM NOIL TO           n/o
              MERIDIAN TITLE
8-5           13.08.05 $3,160,000 WIRE TRANSFER               n/o
              CONFIRMATION FROM NOIL TO MERIDIAN TITLE
8-6           13.07.29 PURCHASE CONTRACT FOR 2072 E. CREEK    n/o
              ROAD, SANDY U
8-7           13.07.30 SPECIFIC FILE NOTES FROM JEFF SEAMAN   n/o
              OF MERIDIAN TITLE


                                                                                   26
      Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 27 of 44



8-8           13.08.06 FINAL CLOSING PACKAGE - SETTLEMENT      n/o
              STATEMENT
8-9           VIDEO OF 2072 CREEK ROAD                         Irrelevant
9-1           14.03.05 WIRE TRANSFER REQUEST RE $483,000 TO    n/o
              TURKEY
9-2           14.03.05 $483,000 WIRE FROM WRE TO GARANTI       n/o
              BANK, TURKEY
9-3           FLOW OF FUNDS $483,000 WIRE TRANSFER TO          Argumentative; Improper 1006
              TURKEY                                           summary; Prejudicial hearsay
10-1          FLOW OF FUNDS -- PURCHASE OF HUNTINGTON          Argumentative; Improper 1006
              BEACH RESIDENCE                                  summary; Prejudicial hearsay
10-2          15.03.09 OPERATING AGREEMENT OF GILBERT          n/o
              ISLAND PROPERTY LLC (FOR TITLE 365)
10-3          15.03.16 GRANT DEED TO GILBERT ISLAND            n/o
              PROPERTY LLC (TITLE 365)
10-4          15.03.20 $8,550,000 WIRE TRANSFER FROM WRE       n/o
              TO SBK HOLDINGS USA
10-5          15.03.26 $3,520,085 WIRE TRANSFER FROM SBK       n/o
              HOLDINGS USA TO TITLE 365 COMPANY
10-6          15.03.27 DEED OF TRUST BETWEEN GILBERT ISLAND    n/o
              PROPERTY, FIRST AMERICAN TITLE, AND SBK (TITLE
              365)
10-7          15.03.30 TITLE 365 CAPITAL DISBURSEMENT          n/o
              CAPITAL SUMMARY
10-8          18.06.19 TRANSCRIPT OF DEPOSITION OF LEVON       Reserve objection.
              TERMENDZHYAN
10-9          VIDEO DEPOSITION OF LEVON TERMENDZHYAN -         Reserve objection.
              VIDEO 1 OF 4
10-10         VIDEO DEPOSITION OF LEVON TERMENDZHYAN -         Reserve objection.
              VIDEO 1 OF 4
10-11         VIDEO DEPOSITION OF LEVON TERMENDZHYAN -         Reserve objection.
              VIDEO 1 OF 4
10-12         VIDEO DEPOSITION OF LEVON TERMENDZHYAN -         Reserve objection.
              VIDEO 1 OF 4
10-13         12.08 DEPOSITION OF LEVON TERMENDZHYAN           Reserve objection.
10-14         12-08-17 VIDEO OF DEPOSITION OF LEVON            Reserve objection.
              TERMENDZHYAN
10-15         CAPTURE OF BEHANCE.NET RESUME OF LEVON           Authenticity, Foundation,
              TERMENDZHYAN                                     Relevance, Unduly Prejudicial;
                                                               Hearsay




                                                                                      27
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 28 of 44



10-16      CAPTURE OF LEVON-TERMENDZHYAN.COM                Authenticity, Foundation,
           RESUME                                           Relevance, Unduly Prejudicial;
                                                            Hearsay
10-17      CAPTURE OF LEVONTERMENDZHYAN.COM RESUME          Authenticity, Foundation,
                                                            Relevance, Unduly Prejudicial;
                                                            Hearsay
10-18      CAPTURE OF                                       Authenticity, Foundation,
           LEVONTERMENDZHYAN.MYSTRIKINGLY.COM               Relevance, Unduly Prejudicial;
           RESUME                                           Hearsay
10-19      CAPTURE OF VIZUALIZE.ME RESUME OF LEVON          Authenticity, Foundation,
           TERMENDZHYAN                                     Relevance, Unduly Prejudicial;
                                                            Hearsay
10-20      CAPTURE OF WISEINTRO.CO RESUME OF LEVON          Authenticity, Foundation,
           TERMENDZHYAN                                     Relevance, Unduly Prejudicial;
                                                            Hearsay
10-21      CAPTURE OF CAKERESUME.COM OF LEVON               Authenticity, Foundation,
           TERMENDZHYAN                                     Relevance, Unduly Prejudicial;
                                                            Hearsay
10-22      CAPTURE OF FLICKR.COM RESUME OF LEVON            Authenticity, Foundation,
           TERMENDZHYAN                                     Relevance, Unduly Prejudicial;
                                                            Hearsay
10-23      LEVONTERMENDZHYAN.COM WHOIS, DNS, AND            Authenticity, Foundation,
           DOMAIN INFO                                      Relevance, Unduly Prejudicial;
                                                            Hearsay
11-1       13.05.21 BIODIESEL SALES CONTRACT BETWEEN        n/o
           LIFETREE TRADING AND WRE
11-2       13.10.02 ADDENDUM #1 TO CONTRACT BETWEEN         n/o
           LIFETREE TRADING AND WRE
11-3       14.01.01 JACOB KINGSTON GARANTI BANK             n/o
           STATEMENT 01.01.2014 - 12.31.2014 (TRANSLATED)
11-4       JACOB KINGSTON GARANTI BANK STATEMENT            n/o
           01.01.2014 - 12.31.2014 (TURKISH)
11-5       14.04.07 EMAIL FROM WILLIAM ROOZ TO ISAIAH       Hearsay
           KINGSTON, JACOB KINGSTON, RACHEL KINGSTON
           AND SHIMON KATZ RE CONTRACT SME
11-6       14.05.06 EMAIL FROM SHIMON KATZ TO JACOB         Hearsay
           KINGSTON, ISAIAH KINGSTON AND RACHEL
           KINGSTON RE WRE-LIFETREE CONTRACT
11-7       14.06.07 EMAIL FROM WILLIAM ROOZ TO JACOB        Hearsay
           KINGSTON, ISAIAH KINGSTON, RACHEL KINGSTON
           AND SHIMON KATZ RE CONFERENCE CALL RE
           BANKING




                                                                                   28
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 29 of 44



11-8       14.06.09 EMAIL FROM WILLIAM ROOZ TO JACOB       Hearsay
           KINGSTON, ISAIAH KINGSTON, RACHEL KINGSTON
           AND SHIMON KATZ RE CALL
11-9       JACOB KINGSTON SBK BUSINESS CARD                n/o
11-10      THE LION - FIRST AMERICAN LEVON BUSINESS CARD Irrelevant
11-11      15.03.09 WRE STIPULATION OF SETTLEMENT AND      n/o
           ORDER
12-1       SUMMARY OF WRE’S CLAIMS PER 2010 AND 2011       n/o
           AUDIT
12-2       SUMMARY OF FEEDSTOCK PER 2010 AND 2011          n/o
           AUDIT
12-3       WRE DOCUMENTS PROVIDED PER 2010 AND 2011        n/o
           AUDIT
13-1       SUMMARY OF 2013 AUDIT                           n/o
13-2       WRE CORPORATE STRUCTURE                         Hearsay
13-3       NOIL RECORDS PROVIDED BY WRE TO IRS AUDITOR     n/o
13-4       SUMMARY OF 2012 RECORDS PRODUCED TO IRS         n/o
14-1       12.02.14 BIOFUELS PURCHASE AGREEMENT            n/o
           BETWEEN PINNACLE BIOFUELS AND UFS
14-2       12.02.14 BIOFUELS PURCHASE AGREEMENT            n/o
           BETWEEN PINNACLE BIOFUELS AND UFS
14-3       13.03.18 INVOICE 1302202 FROM WRE TO SCM,       n/o
           WITH ATTACHMENTS
14-4       13.03.19 INVOICE 1302201 FROM SCM TO HK         n/o
           PETROLEUM LTD
14-5       13.03.19 INVOICE 1302202 FROM SCM TO HK         n/o
           PETROLEUM LTD
14-6       13.03.19 INVOICE 1302203 FROM WRE TO SCM        n/o
14-7       13.03.21 WRE INVOICE TO SCM FOR B99 HO          n/o
           13022204 PRODUCED TO GRAND JURY
14-8       13.03.21 INVOICE 1302203 FROM SCM TO HK         n/o
           PETROLEUM LTD
14-9       13.03.22 SCM INVOICE TO HK FOR CUTTER 1302204   n/o
14-10      13.03.22 SCM INVOICE TO HK FOR CUTTER 1302205   n/o
14-11      13.03.22 INVOICE 1302205 FROM SCM TO HK         n/o
           PETROLEUM LTD
14-12      13.03.25 WRE INVOICE TO SCM FOR B99 HO          n/o
           1302207
14-13      13.03.25 SCM INVOICE TO HK FOR CUTTER 1302206   n/o


                                                                          29
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 30 of 44



14-14      13.03.25 SCM INVOICE TO HK FOR CUTTER 1302207   n/o
14-15      13.03.25 INVOICE 1302206 FROM SCM TO HK         n/o
           PETROLEUM LTD
14-16      13.03.26 SCM INVOICE TO HK FOR CUTTER 1302208   n/o
14-17      13.03.27 SCM INVOICE TO HK 1302209 PRODUCED     n/o
           TO GRAND JURY
14-18      13.03.28 WRE INVOICE TO SCM FOR B99 1302208     n/o
           PRODUCED TO GRAND JURY
14-19      13.03.28 SCM INVOICE TO HK FOR CUTTER 1302210   n/o
           PRODUCED TO GRAND JURY
14-20      13.03.29 SCM INVOICE TO HK FOR CUTTER 1302211   n/o
           PRODUCED TO GRAND JURY
14-21      13.04.01 SCM INVOICE TO HK FOR CUTTER           n/o
           1302212
14-22      13.12.09 ECOENGINEERS CERTIFICATION FOR 6       n/o
           MILLION GALLON CAPACITY
14-23      14.01.14 HANDWRITTEN OUTLINE OF THE PLAN        Hearsay
15-1       TRUCKS ACROSS PANAMA (DEMONSTRATIVE)            Foundation; reserve objection
                                                           as to relevance and hearsay.
15-2       INDIA (DEMONSTRATIVE)                           Foundation; reserve objection
                                                           as to relevance and hearsay
15-3       WESTWAY AND STOLTHAVEN (DEMONSTRATIVE)          Foundation; reserve objection
                                                           as to relevance and hearsay.
15-4       SUMMARY OF SCM CATAN CYCLING                    (Demonstrative); Foundation;
                                                           reserve objection as to
                                                           relevance and hearsay.
15-5       SUMMARY OF ASSIGNED RINS GENERATED AT           Foundation
           WRES PLYMOUTH PLANT SOLD TO NOIL DURING
           2012
15-6       SUMMARY OF PERSONAL TAX RETURNS FILED BY        Irrelevant; Prejudicial
           LEVON TERMENDZHYAN 2011-2015
15-7       SUMMARY OF TANK 6                               n/o
15-8       SUMMARY OF VISCON PROJECT INVOICES              n/o
15-9       SUMMARY OF VISCON PROJECT PURCHASE ORDERS       n/o
15-10      EXAMPLE OF UFS SALES TO NOIL (MAY 2012)         Foundation
15-11      LAS PALMAS SUMMARY                              Relevance
15-12      MAY 2012 NOIL SUMMARY                           Argumentative
15-13      SUMMARY OF PAYMENTS TO SOVAGE                   n/o



                                                                                     30
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 31 of 44



15-14      WAYBACK MACHINE SCREENSHOTS OF SBK              Authenticity, Foundation
           HOLDING, TURKEY 2014 THROUGH 2019
15-15      [PLACEHOLDER]: FINANCIAL TRANSACTIONS
           INVOLVING DERMEN, WASHAKIE AND TURKEY
15-16      [PLACEHOLDER]: TIMELINE
16-1       14.03.11 EMAIL FROM JORDAN LOUIE TO UMUT        n/o
           UYGUN CC BARAN KORKMAZ RE UFS LETTER OF
           REFERENCE ATTACHING NOIL LETTER OF
           REFERENCE
16-2       14.03.11 EMAIL FROM JORDAN LOUIE TO UMUT        n/o
           UYGUN, RACHEL KINGSTON RE UFS REFERENCE
           LETTER
16-3       14.03.12 EMAIL FROM JORDAN LOUIE TO FARIBA      n/o
           CC JACOB KINGSTON RE: REFERENCE LETTER FROM
           SBK HOLDINGS
16-4       14.05.14 EMAIL FROM JORDAN LOUIE TO UMUT        n/o
           UYGUN RE OPEN LETTER OF CREDIT FOR LIFETREE
           TRADING WITH CONTRACT
16-5       14.09.04 EMAIL FROM JORDAN LOUIE TO SALLY       n/o
           KINGSTON RE AUTHORIZATION FOR REGISTRATION
           OF AUDI
17-1       13.09.06 EMAIL FROM PARKER SMITH TO             Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM (ANNA) RE TEAM
           MEETING REQUEST
17-2       13.09.23 EMAIL FROM JENS JACOBSEN TO JACOB      Hearsay
           KINGSTON, ISAIAH KINGSTON, RACHEL KI NGST ON,
           AND PARKER SMITH RE UFS-FOB HAILFAX 2500 MT
17-3       13.10.22 EMAIL FROM PARKER SMITH TO ELIJAH      n/o
           KINGSTON RE RAIL CAR SUMMARY
17-4       14.01.07 EMAIL FROM PARKER SMITH TO LEVON RE    Foundation; Hearsay
           WRE-NOIL, WITH ATTACHMENT
17-5       14.01.17 EMAIL FROM PARKER SMITH TO JACOB       n/o
           KINGSTON AND RACHEL KINGSTON RE REQUESTED
           RAILCAR UPDATE
17-6       14.01.31 EMAIL FROM PARKER SMITH TO GEORGE      Foundation; Hearsay
           TERMENZHYAN AND ANNA RE WRE-NOIL ENERGY
           GAMEPLAN
17-7       14.03.12 EMAIL FROM TREY MEEK TO JACOB          Hearsay
           KINGSTON RE WESTWAY TERMINAL, HOUSTON TX
17-8       14.03.14 EMAIL BETWEEN PARKER SMITH, RACHEL     Hearsay
           KINGSTON, AND JACOB KINGSTON RE 10 MILLION
           GALLONS AT WESTWAY AND STOLT



                                                                                 31
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 32 of 44



17-9       14.06.02 EMAIL FROM PARKER SMITH TO SCOTT     n/o
           SCHWENDIMAN RE QUICK QUESTION
17-10      15.04.29 TEXT MESSAGES BETWEEN JACOB
           KINGSTON AND PARKER SMITH
18-1       12.02.10 EMAIL FROM                           Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM TO RACHEL
           KINGSTON RE
           INVOICES

18-2       12.05.18 EMAIL FROM MILES STEPHENS TO LINDA   Hearsay
           WHITE RE APPROVED INVIOICES
18-3       12.05.19 EMAIL FROM RACHEL KINGSTON TO        Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM
           AND MILES STEPHENS RE INVOICES, WITH
           ATTACHMENTS

18-4       RIN PTD T-143                                 n/o
18-5       12.05.11 EMAIL FROM RACHEL KINGSTON TO        Hearsay
           JACOB KINGSTON RE 5 INVOICES
18-6       12.05.10 UFS INVOICE TO NOIL ENERGY GROUP     n/o
18-7       12.05.10 INVOICE FROM UFS TO NOIL ENERGY      n/o
           GROUP, WITH ATTACHMENTS
18-8       TANK 6 REPORT INCLUDING 042812                n/o
18-9       12.05.15 INVOICE FROM UFS TO NOIL ENERGY      n/o
           GROUP, WITH ATTACHMENTS
18-10      TITAN TERMINAL RECORDS 050312                 n/o
18-11      TANK 6 REPORT INCLUDING 050312                n/o
18-12      T-147 042812                                  n/o
18-13      RIN PTD T-147                                 n/o
18-14      12.05.21 EMAIL FROM                           Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM TO MILES
           STEPHENS,
           LINDA WHITE AND RACHEL KINGSTON RE
           APPROVED INVOICES FOR MAY 2012

18-15      12.05.23 EMAIL FROM                           Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM TO RACHEL
           KINGSTON RE
           FW PAYMENT INFO



                                                                               32
  Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 33 of 44



18-16     12.06.07 EMAIL FROM                           Foundation; Hearsay
          LIONTANKLINES@YAHOO.COM TO RACHEL
          KINGSTON RE
          PAYMENT STATUS, WITH ATTACHMENTS


18-17     12.08.06 EMAIL FROM DANIEL MCDYRE TO JACOB    Irrelevant; prejudicial
          KINGSTON RE FW GEORGES
          PASSPORT

18-18     12.09.25 EMAIL FROM                           Foundation; Hearsay
          LIONTANKLINES@YAHOO.COM TO RACHEL
          KINGSTON
          AND ZARA ABELYAN RE INVOICES 2357 AND 2358,
          WITH ATTACHMENTS

18-19     13.01.02 EMAIL FROM RACHEL KINGSTON TO        Foundation; Hearsay
          LIONTANKLINES@YAHOO.COM RE
          FW 4 INVOICES FOR DECEMBER 2012 WITH
          ATTACHMENTS
18-20     13.01.03 EMAIL FROM                           Foundation; Hearsay
          LIONTANKLINES@YAHOO.COM TO RACHEL
          KINGSTON RE
          STATEMENT FROM NOIL ENERGY, WITH
          ATTACHMENT
18-21     13.03.12 EMAIL FROM                           Foundation; Hearsay
          LIONTANKLINES@YAHOO.COM TO RACHEL
          KINGSTON RE
          STATEMENT FROM NOIL, WITH ATTACHMENT
18-22     14.03.07 EMAIL FROM MERRY BEITZEL TO          Foundation; Hearsay
          LIONTANKLINES@YAHOO.COM AND
          RACHEL KINGSTON RE FED TAX ISSUE - NOIL
          ENERGY, WITH ATTACHMENTS


18-23     18.23 15.09.03 EMAIL FROM                     Foundation; Hearsay
          NOILENERGYGROUPINC@YAHOO.COM TO RACHEL
          KINGSTON RE AP
18-24     15.12.30 EMAIL FROM                           Foundation; Hearsay
          NOILENERGYGROUPINC@YAHOO.COM TO RACHEL
          KINGSTON RE AP-12.30.2015 UPDATES
18-25     15.12.31 EMAIL FROM RACHEL KINGSTON TO        Foundation; Hearsay




                                                                                  33
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 34 of 44



           NOILENERGYGROUPINC@YAHOO.COM RE AP-
           12.30.2015 UPDATES
18-26      16.01.04 EMAIL FROM                             Foundation; Hearsay
           NOILENERGYGROUPINC@YAHOO.COM TO RACHEL
           KINGSTON RE AP-12.30.15 UPDATES
18-27      16.01.26 EMAIL FROM                             Foundation; Hearsay
           NOILENERGYGROUPINC@YAHOO.COM TO RACHEL
           KINGSTON RE INVOICE 2538 FROM NOIL ENERGY
           GROUP, WITH ATTACHMENTS
18-28      12.04.21 UFS - TITAN TERMINAL REPORT            n/o
18-29      12.04.21 UFS - TITAN TERMINAL REPORT            n/o
18-30      14.04.07 EMAIL FROM JORDAN SEBATANE TO          Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM
           AND RACHEL KINGSTON RE BIODIESEL IN HOUSTON

18-31      12.04.30 EMAIL FROM JUSTIN DIVIS TO JACOB       Hearsay
           KINGSTON ISAIAH KINGSTON RE NOIL OPEN
           BALANCES
18-32      12.05.09 UFS - TITAN TERMINAL BOL AND WT        n/o
           050912-1
18-33      12.05.09 UFS - TITAN TERMINAL REPORT 050912-1   n/o
18-34      12.05.09 UFS - TITAN TERMINAL REPORT 050912-2   n/o
18-35      12.05.10 UFS - TITAN TERMINAL 051012-2          n/o
18-36      12.11.27 EMAIL FROM                             Foundation; Hearsay
           LIONTANKLINES@YAHOO.COM TO RACHEL
           KINGSTON RE
           SPECIAL TERM FOR ALL CONTACTS - CARBON
           CREDIT
19-1       13.12.19 LEVON TERMENDZHYAN CURRICULUM          Hearsay; Irrelevant; Unduly
           VITAE PREPARED BY DAN MCDYRE (WITH              prejudicial
           METADATA)
19-2       14.01.21 EMAIL FROM DAN MCDYRE TO JEFF          n/o
           PETERSON OFFERING VISCON FUEL ADDITIVE FOR
           $95 A GALLON
19-3       15.07.22 FORM 4564 INFORMATION DOCUMENT         n/o
           REQUEST TO NOIL ENERGY, WITH RESPONSE
19-4       CALIFORNIA BIODIESEL BOARD SPREADSHEET          n/o
19-5       12.01.24 EMAIL FROM DANIEL MCDYRE TO JOK RE     n/o
           BIO MEETING NOTES 1 12 2012
19-6       DOCUMENTS RELATED TO VISCON LITIGATION          Reserve objection.



                                                                                  34
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 35 of 44



20-1       TERMENDZHYAN REASON NAME CHANGE               Irrelevant; Unduly Prejudicial
20-2       TERMENDZHYAN ORDER SHOW CAUSE NAME            Irrelevant; Unduly Prejudicial
           CHANGE
20-3       TERMENDZYHAN PROOF PUB NAME CHANGE            Irrelevant; Unduly Prejudicial
20-4       TERMENDZHYAN DECREE NAME CHANGE               Irrelevant; Unduly Prejudicial
22-1       13.07.23 EMAIL FROM CHARLES HERMAN TO JACOB   n/o
           KINGSTON RE PURCHASE OF BUGATTI CAR FOR
           LEVON TERMENDZHYAN
22-2       13.07.24 CHARLIE HERMAN TEXT MESSAGES RE      Foundation & authenticity;
           SALE OF BUGATTI                               Hearsay; Rule of Completeness
22-3       13.07.26 BUGATTI TRANSFER OF TITLE FOR        n/o
           $1,820,000
22-4       13.07.29 EMAIL FROM UFSWRE TO ISAIAH          n/o
           KINGSTON RE $100,000 WIRE TRANSFER TO I-4
           VENTURES
22-5       13.08.05 EMAIL FROM USFWRE TO ISAIAH          n/o
           KINGSTON RE $100,000 WIRE CONFIRMATION
22-6       13.08.16 EMAILS BETWEEN JACOB KINGSTON AND    n/o
           CHARLES HERMAN RE GIVING THE TITLE TO LEVON
22-7       13.08.16 $30,000 INVOICE FOR BROKER FEE       n/o
           FORWARDED TO ISAIAH KINGSTON
22-8       14.01.14 STATE OF MONTANA MOTOR VEHICLE       n/o
           REPORT FOR BUGATTI CAR REGISTERED TO NOIL
           LLC
23-1       LEVON TERMENDZHIAN FORM 1040 FOR 2011         Irrelevant
23-2       LEVON TERMENDZHIAN FORM 1040 FOR 2012         Irrelevant
23-3       LEVON TERMENDZHIAN FORM 1040 FOR 2013         Irrelevant
23-4       LEVON TERMENDZHIAN FORM 1040 FOR 2014         Irrelevant
23-5       LEVON TERMENDZHIAN FORM 1040 FOR 2015         Irrelevant
24-1       12.05.16 EMAIL TO LIONTANKLINES@YAHOO.COM     Foundation; Hearsay
           ATTACHING INVOICE 12026034
           AND 12026044

24-2       12.05.15 INVOICE 12026034 ATTACHING BOL       n/o
           (HAGOP)
24-3       12.05.15. INVOICE 12026044 ATTACHING BOL      n/o
           (HAGOP)
24-4       12.05.19 EMAIL TO LIONTANKLINES@YAHOO.COM     Foundation; hearsay
           ATTACHING INVOICE 12026071



                                                                                 35
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 36 of 44



24-5       12.05.18 INVOICE 12026071 ATTACHING BOL         n/o
           (HAGOP)
24-6       12.05.25 EMAIL TO LIONTANKLINES@YAHOO.COM       Foundation; hearsay
           ATTACHING INVOICE 12026095

24-7       12.05.25 INVOICE 12026095 ATTACHING BOL         n/o
           (HAGOP)
24-8       12.06.06 EMAIL FROM                             Foundation; hearsay
           LIONTANKLINES@YAHOO.COM ATTACHING
           INVOICE
           12026123

24-9       12.06.05 INVOICE 12026123 ATTACHING BOL         n/o
           (HAGOP)
24-10      12.03.25 PROJECT 11-097-39 WITH BOL T-25        n/o
24-11      12.03.26 EMAIL FROM                             Foundation; hearsay
           LIONTANKLINES@YAHOO.COM TO DOUG DREDGE,
           MILES
           STEPHENS, RACHEL KINGSTON RE 2 SHORT LOADS

25-1       12.05.19 EMAIL TO LIONTANKLINES@YAHOO.COM       Foundation; hearsay
           ATTACHING INVOICE 12026051
           AND 12026068
25-2       12.05.15 INVOICE 12026051 ATTACHING BOL T-206   n/o
25-3       BOL T-223                                       n/o
25-4       BOL T-281 (WRE AUDIT RECORDS)                   n/o
25-5       BOL T-067 (WRE GRAND JURY RESPONSE)             n/o
26-1       11.12.29 TITAN TERMINAL BOL - FIRST AMERICAN    Irrelevant
           PETROLEUM
26-2       12.01.04 TITAN TERMINAL BOL - NOIL ENERGY       n/o
           GROUP
26-3       26.03 12.01.04 TITAN TERMINAL BOL - NOIL        n/o
           ENERGY GROUP
26-4       12.01.12 TITAN TERMINAL BOL - NOIL ENERGY       n/o
           GROUP
26-5       12.01.19 TITAN TERMINAL BOL - NOIL ENERGY       n/o
           GROUP
26-6       12.02.15 TITAN TERMINAL BOL - NOIL ENERGY       n/o
           GROUP
26-7       12.05.03 LION TANK LINE INC. INVOICE            n/o



                                                                                 36
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 37 of 44



26-8       12.05.03 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-9       12.05.03 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-10      12.05.07 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-11      12.05.07 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-12      12.05.09 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-13      12.05.09 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-14      12.05.09 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-15      12.05.10 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-16      12.05.11 LION TANK LINE INC. INVOICE          n/o
26-17      12.05.11 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-18      12.05.15 LION TANK LINE INC. INVOICE          n/o
26-19      12.05.15 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-20      12.05.15 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-21      12.05.15 UFS INVOICE TO NOIL ENERGY GROUP     n/o
26-22      12.05.16 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-23      12.05.17 TITAN TERMINAL BOL - UNITED FUEL     n/o
26-24      12.05.18 UFS INVOICE TO NOIL ENERGY GROUP     n/o
26-25      12.05.21 LION TANK LINE INC. INVOICE          n/o
26-26      12.05.25 LION TANK LINE INC. INVOICE          n/o
27-1       DIVISION OF MEASUREMENT STANDARDS TESTING     Irrelevant, Unduly Prejudicial
           RESULTS
29-2       07.08.20 JOINT VENTURE AGREEMENT BETWEEN      n/o
           NOIL AND VISCON USA
29-3       12.03.22 EXAMPLE INVOICES FROM NOIL TO LAS    Irrelevant
           PALMAS
29-4       12.03.22 EXAMPLE INVOICES TO SHIRALIAN FROM   Irrelevant
           LAS PALMAS
29-5       12.03.22 SUMMARY OF LAS PALMAS BIO            Irrelevant
29-6       12.04.26 BIO LOAD SUMMARY                     Irrelevant
29-7       12.05.11 EXAMPLE INVOICES FROM NOIL TO LAS    Irrelevant
           PALMAS
29-8       12.05.15 EXAMPLE OF INVOICES TO SHIRALIAN     Irrelevant
           FROM LAS PALMAS



                                                                                 37
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 38 of 44



29-11      12.05.25 PAYMENTS TO NOIL FROM LAS PALMAS        Irrelevant
29-14      12.05.29 PAYMENTS FROM SHIRALIAN TO LAS          Irrelevant
           PALMAS
29-15      12.05.31 EMAIL FROM LPOD TO RACHEL KINGSTON      Foundation; hearsay
           RE BIO LOADS
29-16      13.07.24 LETTER RE VISCON CA-VISCON INTL SALES   n/o
           TO MEXICO
29-17      14.06.10 VISCON CA VISCON INTL SALES AGENT       n/o
           AGREEMENT
29-18      15.09.12 SUMMARY OF VISCON PROJECT               Irrelevant
29-19      15.11.09 EMAIL FROM                              Foundation; hearsay
           NOILENERGYGROUPINC@YAHOO.COM TO APRIL
           TOOKER,
           KELLI TERRELL RE ADDITIVE

29-20      16.01.01 INVOICE FROM VISCON CALIFORNIA TO       Irrelevant
           VISCON INTERNATIONAL FOR MISC SERVICES
           PROCESSING FEE $200,000
29-22      12.05.31 EMAIL RE PRODUCT IN AND OUT             Foundation; hearsay; relevance
30-1       LEVON TERMENDZHYAN TRAVEL RECORDS                n/o
31-1       DEFENDANT RECORDED JAIL CALL #01                 Relevance; Unduly prejudicial;
           [10.36.101.13-7/ 14 PAGES]                       No probative value; Defendant
                                                            disputes government’s
                                                            translations from Armenian to
                                                            English.
31-2       DEFENDANT RECORDED JAIL CALL #02                 Relevance; Unduly prejudicial;
           [10.36.101.22-b62/ 21 PAGES]                     No probative value; Defendant
                                                            disputes government’s
                                                            translations from Armenian to
                                                            English.
31-3       DEFENDANT RECORDED JAIL CALL #03                 Relevance; Unduly prejudicial;
           [10.36.101.23-7928/ 9 PAGES]                     No probative value; Defendant
                                                            disputes government’s
                                                            translations from Armenian to
                                                            English.
31-4       DEFENDANT RECORDED JAIL CALL #04                 Relevance; Unduly prejudicial;
           [10.36.101.26-7765/ 8 PAGES]                     No probative value; Defendant
                                                            disputes government’s
                                                            translations from Armenian to
                                                            English.




                                                                                  38
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 39 of 44



31-5       DEFENDANT RECORDED JAIL CALL #05                Relevance; Unduly prejudicial;
           [10.36.101.27/ 5 PAGES]                         No probative value; Defendant
                                                           disputes government’s
                                                           translations from Armenian to
                                                           English.
31-6       RESERVED


31-7       RESERVED


31-8       RESERVED


31-9       RESERVED


31-10      RESERVED


31-11      RESERVED


55-1       SUMMARY OF SALES OF B99 TO MORRISSEY OIL        Defendant reserves objections
                                                           pending ruling on Defendant’s
                                                           Motion for Reconsideration re
                                                           Brendan Morrissey testimony.
55-2       SUMMARY OF SALES BY MORRISSEY OIL TO WRE,       Defendant reserves objections
           UFS, AND SCM                                    pending ruling on Defendant’s
                                                           Motion for Reconsideration re
                                                           Brendan Morrissey testimony.
55-4       12.10.25 EMAIL FROM PHILIP CAHILL TO JACOB      Hearsay
           KINGSTON RE BIO FUEL CONTRACTS ETC
55-5       11.09.20 EMAIL FROM GREG PERRIN TO MORRISSEY Defendant reserves objections
           OIL RE BUSINESS PLACED WITH MORRISSEY         pending ruling on Defendant’s
                                                         Motion for Reconsideration re
                                                         Brendan Morrissey testimony.
55-6.2     12.09.25 EMAIL DIVIS TO PERRIN RE 250K OF BIO Hearsay
55-7       12.09.25 EMAIL FROM JUSTIN DIVIS TO GREG        Hearsay
           PERRIN RE FEEDSTOCK
55-8       12.10.01 INVOICE FROM GAVILON TO MORRISSEY      Defendant reserves objections
           OIL                                             pending ruling on Defendant’s



                                                                                 39
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 40 of 44



                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-9       12.10.01 INVOICE FROM MORRISSEY OIL TO SCM       Defendant reserves objections
                                                            pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-11      12.10.03 EMAIL FROM PHILIP CAHILL TO PERRIN RE   Hearsay
           AGREEMENTS SIGNED, WITH ATTACHMENT
55-15      12.10.17 EMAIL FROM JOK TO PERRIN PHILIP         n/o
           CAHILL JUSTIN DIVIS AND DERYL RE: FEEDSTOCK
           (GP-12)
55-17      12.10.24 CAHILL SENDS INVOICE 7730 TO DL FOR     Hearsay
           750,000
55-21      12.11.26 ANTHONY MORRISSEY LETTER                Hearsay
           TRANSFERRING SHARES TO PHIL CAHILL
55-25      12.12.07 EMAIL FROM GREG PERRIN TO BRENDAN       Defendant reserves objections
           MORRISSEY RE RESERVATION CONFIRMATION            pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-26      12.12.09 UNSIGNED JV AGREEMENT - MORRISSEY       Defendant reserves objections
           OIL AND NOIL ENERGY                              pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-27      12.12.11 EMAIL FROM BRENDAN MORRISSEY TO         Defendant reserves objections
           GREG PERRIN RE BANK OF UTAH                      pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-28      12.12.13 EMAIL FROM BRENDAN MORRISSEY TO         Defendant reserves objections
           GREG PERRIN RE BANK OF UTAH                      pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-30      13.01.11 BRENDAN MORRISSEY EMAIL TO PHIL         Defendant reserves objections
           CAHILL TO CANCEL ALL ILLEGAL TRADES              pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.
55-31      13.01.12 EMAIL FROM AMANDA TO PERRIN, JACOB      Hearsay
           KINGSTON, ISAIAH KINGSTON, AND JUSTIN DIVIS RE
           FW NEEDED LOADS
55-32.1    13.01.16 EMAIL FROM BM TO GP AND PC WITH         Defendant reserves objections
           PAYMENT TO KOLMAR                                pending ruling on Defendant’s
                                                            Motion for Reconsideration re
                                                            Brendan Morrissey testimony.




                                                                                  40
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 41 of 44



55-32.2    13.01.24 EMAIL FROM KOLMAR AMERICAS TO          Hearsay
           PHILIP MORRISSEY WITH ATTACHED TRANSACTION
           CONFIRMATION
55-32.3    13.01.28 EMAIL FROM TREY MEEK TO GREG PERRIN    Hearsay
           RE ALLIED FUELS INVOICE WITH ATTACHMENT
55-40      13.02.15 EMAIL FROM JOSH WALLACE TO PERRIN      n/o
           RE RECAP OF OUR DISCUSSIONS YESTERDAY
55-41      13.02.15 EMAIL FROM TCM RENEWABLES TO           Foundation; hearsay
           CAHILL RE CALIFORNIA CONTRACT, WITH
           ATTACHMENT
55-42      13.02.15 EMAIL FROM PERRIN TO DIVIS RE          n/o
           CONTRACT MOR NOIL, WITH ATTACHMENT
55-43      13.02.25 PHILIP CAHILL LETTER ON NOIL           Hearsay
           LETTERHEAD PROPOSING PARTNERSHIP
55-44      13.02.28 EMAIL FROM GREG PERRIN TO PHILLIP      n/o
           CAHILL RE INVOICE REQUEST, WITH ATTACHMENTS
55-45      13.03.02 EMAIL FROM BRENDAN MORRISSEY TO       Defendant reserves objections
           GREG PERRIN RE INVOICE REQUEST                 pending ruling on Defendant’s
                                                          Motion for Reconsideration re
                                                          Brendan Morrissey testimony.
55-46      13.03.07 BRENDAN MORRISSEY EMAIL TO GREG       Defendant reserves objections
           PERRIN AND PHILIP CAHILL TO FORWARD ALL        pending ruling on Defendant’s
           INVOICES TO DATE                               Motion for Reconsideration re
                                                          Brendan Morrissey testimony.
55-47      13.03.11 EMAIL FROM PERRIN TO CAHILL RE LETTER n/o
           OF AUTHORIZATION FOR MORRISSEY OIL
55-48      13.03.21 EMAIL FROM                            Foundation; hearsay
           LIONTANKLINES@YAHOO.COM TO PERRIN RE NOIL
           ENERGY GROUP, INC.
55-49      13.03.24 EMAIL FROM BRENDAN MORRISSEY TO       Defendant reserves objections
           GREG PERRIN AND OTHERS RE INTRO REF TAX        pending ruling on Defendant’s
           CREDIT APPLICATION                             Motion for Reconsideration re
                                                          Brendan Morrissey testimony.
55-50      13.03.25 EMAIL FROM                            Foundation; hearsay
           LIONTANKLINES@YAHOO.COM TO GREG RE FW
           NOIL ENERGY GROUP, INC. WITH ATTACHMENTS

55-51      13.03.25 EMAIL FROM                             Foundation; hearsay
           LIONTANKLINES@YAHOO.COM TO TCM, JUSTIN
           DIVIS, PERRIN AND PHILIP RE PPW-2 BIO LOADS




                                                                                 41
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 42 of 44



55-52      13.03.27 EMAIL FROM JUSTIN DIVIS TO           Foundation; hearsay
           LIONTANKLINES@YAHOO.COM, PERRIN
           AND CAHILL RE REVISED INVOICE, WITH
           ATTACHMENT

55-53      13.04.04 EMAIL FROM GREG PERRIN TO BRENDAN    n/o
           MORRISSEY, PHILLIP CAHILL RE INVOICES WITH
           ATTACHEMENT
55-54      13.04.13 B100 PURCHASE AGREEMENT WITH TCM     n/o
           RENEWABLES
55-55      13.04.16 EMAIL FROM BRENDAN MORRISSEY TO      Defendant reserves objections
           GREG PERRIN AND OTHERS RE: FIRST QUARTER      pending ruling on Defendant’s
           RETURNS 2013                                  Motion for Reconsideration re
                                                         Brendan Morrissey testimony.
55-56      13.04.23 EMAILS FROM GREG PERRIN TO PHILIP    n/o
           CAHILL ET AL. RE BOLS FOR 2013 WITH
           ATTACHMENTS
55-56.2    13.04.23 EMAIL FROM GREG PERRIN TO PHILIP     n/o
           CAHILL AND BRENDAN MORRISSEY WITH
           ATTACHED INVOICES
55-57      13.04.24 EMAIL FROM ANTHONY MORRISSEY TO      Hearsay
           GREG PERRIN RE ACCOUNTS UPDATE
55-58      13.04.25 EMAIL FROM ISAIAH KINGSTON TO        n/o
           MORRISSEY AND JACOB KINGSTON RE SUMMARY
           OF DEALINGS WITH MORRISSEY OIL
55-60      13.04.29 ATTORNEY MARK GOLDSTEIN EMAIL TO     Hearsay
           ANTHONY MORRISSEY WITH FULL ACCOUNT
           STATEMENT
55-61      13.04.30 JOSHUA WALLACE EMAIL TO BRENDAN      n/o
           MORRRISSEY, JUSTIN DIVIS, AND ANTHONY
           MORRISSEY RE DEBT TO MO AND UFS
55-62      13.05.02 CAHILL LETTER TO JOSHUA WALLAE RE    Hearsay
           TCM RENEWABLES TO PAY NOIL
55-64      13.05.17 JACOB KINGSTON LETTER TO JOSHUA      n/o
           WALLACE RE PAYING NOIL THE $675,000 OWED TO
           WRE
55-65      13.06.02 EMAIL FROM BRENDAN MORRISSEY TO      Defendant reserves objections
           JACOB KINGSTON RE: VOPAK                      pending ruling on Defendant’s
                                                         Motion for Reconsideration re
                                                         Brendan Morrissey testimony.
55-66      13.06.11 EMAIL FROM BRENDAN MORRISSEY TO      Defendant reserves objections
           JACOB KINGSTON WITH ATTACHED FUEL PURCHASE    pending ruling on Defendant’s
           AGREEMENT RE DEERPARK


                                                                               42
   Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 43 of 44



                                                         Motion for Reconsideration re
                                                         Brendan Morrissey testimony.
55-67      13.10.17 SETTLEMENT AGREEMENT BETWEEN         Foundation; hearsay;
           MORRISSEY OIL LIMITED AND PHILIP CAHILL AND   irrelevant
           JUDY CAHILL
55-68      18.01.03 ACCOUNT QUICK REPORT FORM PERRIN-    Foundation; hearsay
           MORRISEY OIL (GP-0)
55-70.1    13.05.10 PAGES FROM BANK OF IRELAND ACCOUNT   Foundation; hearsay;
           STATEMENT FOR MORRISEY OIL LTD                irrelevant; best evidence
55-100     PASSPORT PHOTO                                n/o
60-1       TITAN TERMINAL RECORDS 2011 TO 2012           n/o




                                                                                43
    Case 2:18-cr-00365-JNP-BCW Document 683 Filed 10/21/19 Page 44 of 44



                                CERTIFICATE OF SERVICE

       I hereby certify that I filed a true and correct copy of the foregoing, on the case styled
United States of America v. Lev Aslan Dermen, this 21st day of October, 2019, with the Clerk of
the Court using CM/ECF, which sent notification of the filing to all parties registered to receive
such notice in the case.



                                             /s/   Mark J. Geragos




                                                                                               44
